Exhibit 10

 

DATED 22 OCTOBER 2004
 
MBNA EUROPE BANK LIMITED
as Borrower
 
MBNA AMERICA BANK, N.A.
as Guarantor
 
J.P. MORGAN PLC and LLOYDS TSB BANK plc
as Mandated Lead Arrangers
 
LLOYDS TSB BANK plc
as Agent
 
and
 
THE FINANCIAL INSTITUTIONS
referred to herein as Banks
 
£350,000,000
MULTICURRENCY REVOLVING CREDIT FACILITY AGREEMENT
 
 
ALLEN & OVERY LLP
for the Arrangers and Banks
 


 


 





     

--------------------------------------------------------------------------------






CONTENTS
 



Clause
 
Page
     
1.
Interpretation
1
     
2.
The Facility
11
     
3.
Purpose
11
     
4.
Conditions Precedent
11
     
5.
Nature of Banks’ Obligations
11
     
6.
Utilisation Of The Facility
11
     
7.
Interest
13
     
8.
Market Disruption And Alternative Interest Rates
13
     
9.
Repayment
14
     
10.
Cancellation And Prepayment
14
     
11.
Taxes
15
     
12.
Tax Receipts
17
     
13.
Increased Costs
17
     
14.
Illegality
19
     
15.
Mitigation
19
     
16.
Representations
20
     
17.
Financial Information
25
     
18.
Financial Covenants
26
     
19.
Covenants
28
     
20.
Events Of Default
30
     
21.
Guarantee And Indemnity
33
     
22.
Default Interest And Indemnity
36
     
23.
Currency Of Account And Payment
37
     
24.
Payments
38
     
25.
Set-Off
40
     
26.
Redistribution Of Payments
40
     
27.
Fees
41
     
28.
Costs And Expenses
41
     
29.
The Agent, The Arrangers And The Banks
42
     
30.
Benefit Of Agreement
45
     
31.
Assignments And Transfers By The Borrower
46
     
32.
Assignments And Transfers By Banks
46
     
33.
Disclosure Of Information
47
     
34.
Calculations And Evidence Of Debt
48
     
35.
Remedies And Waivers
49
     
36.
Counterparts
49
     
37.
Amendments
49
     
38.
Partial Invalidity
50
     
39.
Notices
50
     
40.
Economic And Monetary Union
51
     
41.
Law
51
     
42.
Jurisdiction
51
     
SCHEDULE 1               The Original Banks
53
     
SCHEDULE 2               Form Of Transfer Certificate
54
     
SCHEDULE 3               Conditions Precedent
57
     
SCHEDULE 4               Utilisation Request
59
     
SCHEDULE 5               Mandatory Cost
60
           


 

 





     

--------------------------------------------------------------------------------






THIS AGREEMENT is made on 22 October 2004
 
BETWEEN
 

(1)   MBNA EUROPE BANK LIMITED (the "Borrower");

 

(2)   MBNA AMERICA BANK, N.A. (the "Guarantor");

 

(3)   J.P. MORGAN PLC and LLOYDS TSB BANK plc as mandated lead arrangers (the
"Arrangers");

 

(4)   LLOYDS TSB BANK plc (the "Agent"); and

 

(5)   THE FINANCIAL INSTITUTIONS named in Schedule 1 (The Original Banks) (the
"Original Banks").

 


 
NOW IT IS HEREBY AGREED as follows:
 
 

1.   INTERPRETATION

 

1.1   In this Agreement:

 
"Advance" means, save as otherwise provided herein, an advance made or to be
made by the Banks hereunder.
 
"Affiliate" means, in relation to a person, a subsidiary of that person, or a
holding company of that person, or a subsidiary of that holding company.
 
"Availability Period" means the period from the date of this Agreement to (and
including) the date one month (or such other period as the Banks may agree)
prior to the Final Maturity Date.
 
"Available Commitment" means, in relation to a Bank at any time and save as
otherwise provided herein, its Commitment at such time less the Sterling Amount
of its participation in any outstanding Advances so as to take into account:
 

(a)   any reduction in the Commitment of a Bank which will occur prior to the
commencement of, or during the Term relating to the proposed Utilisation;

 

(b)   the Sterling Amount of its participation in any Advances that are due to
be made on or before the proposed Utilisation Date; and

 

(c)   the Sterling Amount of that Bank's participation in any Advances that are
due to be repaid or prepaid on or before the proposed Utilisation Date.

 
"Available Facility" means, at any time, the aggregate amount of the Available
Commitments at such time.
 
"Bank" means:
 

(a)   an Original Bank; or

 

(b)   any person that becomes a Bank in accordance with Clause 32 (Assignments
and Transfers by Banks) of this Agreement after the date of this Agreement.

 
"Committed Currencies" means Sterling, United States Dollars and euros.
 
"Commitment" means:
 

(c)   in relation to an Original Bank at any time and save as otherwise provided
herein, the amount, set opposite its name in Schedule 1 (The Original Banks);

 

(d)   in relation to any other Bank, the amount of any Commitment transferred to
it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Default" means an Event of Default or an event which, with the giving of
notice, lapse of time or fulfilment of any other applicable condition (or any
combination of the foregoing), would constitute an Event of Default.
 
"Eligible Receivables" means, on any date, the aggregate of:
 

(e)   any Receivables which are owned by any member of the Group on such date to
the extent they are or would be reflected on a consolidated balance sheet of the
Borrower, prepared in accordance with accounting principles generally accepted
in England and Wales and consistently applied; and

 

(f)   any Transferor's Retained Interests on such date,

 
in each case, other than any such Receivables or Transferors' Retained Interests
which are (a) in accounts (or, in the case of the Transferors' Retained
Interests, represent indirect interests in Receivables in accounts) that are
treated by the relevant member of the Group as non- accruing or that have
balances ninety days or more past due, (b) represent the Financed Portion of
Receivables subject to a Securitisation or (c) are otherwise subject to an
encumbrance.
 
"EMU" means Economic and Monetary Union as contemplated in the Treaty on
European Union.
 
"EMU Legislation" means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
"EURIBOR" means, in relation to any Advance in euro:
 

(g)   the applicable Screen Rate; or

 

(h)   (if no Screen Rate is available for the interest period of that Advance)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

 
as of 11 a.m. Brussels time on the Quotation Date for the offering of deposits
in euro for a period comparable to the interest period for that Advance.
 
"Event of Default" means any of those events specified in Clause 20.1.
 
"Existing Facility" means the £325,000,000 multicurrency revolving credit and
sterling acceptance facility agreement originally dated 5 June 2000 between,
inter alia, MBNA Europe Bank Limited (formerly known as MBNA International Bank
Limited) as borrower, Bank One NA as lead arranger and Lloyds TSB Bank plc as
agent and the financial institutions defined therein as banks.
 
"Facility" means the multicurrency revolving credit facility granted to the
Borrower in this Agreement.
 
"Facility Office" means the office or offices notified by a Bank to the Agent in
writing on or before the date it becomes a Bank (or, following that date, by not
less than five business days' written notice) as the office or offices through
which it will perform its obligations under this Agreement.
 
"Final Maturity Date" means 22 October 2009 (or if such day is not a business
day, the immediately preceding business day).
 
"Finance Parties" means each Bank, the Agent and each Arranger.
 
"Financed Portion" means at any time, with respect to Receivables subject to a
Securitisation, an amount of such Receivables equal to the aggregate amount of
then outstanding debt or equity instruments or securities (other than any
Transferors' Retained Interests) issued in connection with such Securitisation,
in each case determined in accordance with accounting principles generally
accepted in England and Wales and consistently applied.
 
"Group" means, at any time, the Borrower and its subsidiaries.
 
"Information Memorandum" means the confidential information memorandum dated 13
September 2004 and prepared in connection with this Agreement and distributed to
the Finance Parties prior to the date hereof.
 
"Instructing Group" means a Bank or group of Banks whose Commitments amount (or,
if each Bank's Commitment has been reduced to zero, did immediately before such
reduction to zero amount) in aggregate to sixty-six and two thirds per cent. or
more of the Total Commitments.
 
"LIBOR" means, in relation to any Advance:
 

(a)   the applicable Screen Rate; or

 

(b)   (if no Screen Rate is available for the currency or interest period of
that Advance) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by the Reference Banks to
leading banks in the London interbank market,

 
as of 11:00 a.m. on the Quotation Date for the offering of deposits in the
currency of that Advance and for a period comparable to the interest period for
that Advance.
 
"Loan" means the aggregate principal amount of Advances for the time being
outstanding hereunder.
 
"Mandatory Cost" means the rate determined in accordance with Schedule 5
(Mandatory Cost).
 
"Margin" means 0.15 per cent. per annum.
 
"Material Adverse Effect" means a material adverse effect on:
 

(i)   the business, assets, operations or financial condition of the Borrower or
the Group as a whole;

 

(j)   the ability of the Borrower to perform its obligations hereunder; or

 

(k)   the rights or remedies of the Banks hereunder.

 
"Material Subsidiary" means, at any time, a subsidiary of the Borrower:
 

(l)   whose net profits (or, in the case of a subsidiary which itself has
subsidiaries, consolidated net profits) before taxation and, where appropriate,
profits and/losses on sale or termination of operations as shown by the latest
audited profit and loss account of that subsidiary is at least 10 per cent. of
Group Profit (as defined below) as shown by the latest published audited
consolidated profit and loss account of the Borrower and its subsidiaries; or

 

(m)   whose total assets (or, in the case of a subsidiary which itself has
subsidiaries, consolidated total assets) as shown by the latest audited balance
sheet of that subsidiary amount in value to at least 10 per cent. of the
consolidated total assets of the Borrower and its subsidiaries as shown by the
latest published audited consolidated balance sheet of the Group; or

 

(n)   to which has been transferred (whether by one transaction or a series of
transactions, related or not) the whole or substantially the whole of the assets
of a subsidiary which immediately prior to such transaction or any such
transactions was a Material Subsidiary; or

 

(o)   to which has been transferred assets or an undertaking which, taken
together with the assets of the transferee subsidiary, amount in value to at
least 10 per cent. of the consolidated assets of the Group as shown by the
latest published audited consolidated balance sheet of the Group,

 
provided however that:
 

(i)   a subsidiary which has become a Material Subsidiary pursuant to the
provisions of section (c) or (d) of the definition shall cease to be a Material
Subsidiary after whichever is the later of the first date of publication of the
first audited consolidated profit and loss account and consolidated balance
sheet of the Group prepared as of a date after such subsidiary became a Material
Subsidiary and the date of the report of the auditors of that subsidiary on or
relating to the first audited profit and loss account and balance sheet of such
subsidiary prepared as of a date after such subsidiary became a Material
Subsidiary unless it remains to be treated as a Material Subsidiary pursuant to
the provisions of section (a) or (b) of this definition;

 

(ii)   each of the audited consolidated profit and loss accounts and
consolidated balance sheets of the Group shall be adjusted in such manner as the
auditors of the Borrower think fair and appropriate to take account of the
subsidiaries acquired or disposed of after the date to or at which such profit
and loss account or balance sheet is made up and of subsidiaries excluded from
consolidation therein;

 

(iii)   references herein to the audited consolidated profit and loss account
and consolidated balance sheet of a subsidiary which has subsidiaries shall be
construed as references to the audited consolidated profit and loss account and
consolidated balance sheet of such subsidiary and its subsidiaries, if such are
required to be produced and audited or, if no such profit and loss account or
balance sheet are required to be produced and audited, pro forma consolidated
profit and loss account and consolidated balance sheet prepared for the purposes
of the report by the auditors of the Borrower referred to below; and

 

(iv)   the said net profit or consolidated profit and the said total assets or
consolidated total assets of any subsidiary shall, if expressed in a currency
other than Sterling, be translated into Sterling for the purpose of this
definition at the rates of exchange used for the purposes of the preparation of
the published audited profit and loss account or balance sheet of the Group or
such other rates as the auditors of the Borrower may consider appropriate.

 
A report by the auditors of the Borrower that in their opinion a subsidiary is
or is not or was or was not at any particular time or during any particular
period a Material Subsidiary shall, in the absence of manifest error, be
conclusive and binding on all concerned and for the purpose of this definition
"Group Profit" shall mean the consolidated net profit before taxation (and,
where appropriate, profits and/or losses on sale or termination of operations)
of the Group, taking credit for any profits of, and deducting any loss, of any
corporation which is not a subsidiary to the extent that the same is
attributable to the Borrower and is included in the audited consolidated profit
and loss account of the Group, without making any deduction in respect of
minority interests held by any person who is not a member of the Group.
 
"Obligors" means the Borrower and the Guarantor and "Obligor" means either of
them.
 
"Optional Currency" means any currency (other than any Committed Currency) which
is freely transferable and freely convertible into Sterling in the London
inter-bank market.
 
"Original Consolidated Financial Statements" means the audited consolidated
financial statements of the Borrower for its financial year ended 31 December
2003.
 
"Original Sterling Amount" means, in relation to any Utilisation, the amount
thereof requested in the Utilisation Request relating thereto (as the same may
be reduced pursuant to Clause 6.4) or, if the amount requested is not
denominated in Sterling, the equivalent of such amount (as the same may be so
reduced) in Sterling, calculated as at the date of such Utilisation Request.
 
"Outstandings" means the aggregate of the Sterling Amounts of each outstanding
Advance.
 
"Participating Member State" means each state so described in any EMU
Legislation.
 
"Proportion" means, in relation to a Bank:
 

(p)   whilst there are no Outstandings hereunder, the proportion borne by its
Commitment to the Total Commitments (or, if the Total Commitments are then zero,
by its Commitment to the Total Commitments immediately prior to their reduction
to zero); or

 

(q)   whilst there are Outstandings hereunder, the proportion borne by its share
of the Outstandings to the Outstandings.

 
"Qualifying Bank" means any person who is a bank for the purposes of Section 349
of the Income and Corporation Taxes Act 1988 and, with respect to any interest
payable to such person hereunder, such person is within the charge to United
Kingdom corporation tax as respects such interest at the time when such interest
is paid.
 
"Quotation Date" means:
 

(r)   two TARGET Days before the first day of a Term for an Advance denominated
in euro; or

 

(s)   the first day of a Term for an Advance denominated in Sterling;

 

(t)   two business days before the first day of a Term for an advance
denominated in any other currency,

 
unless market practice differs in the relevant interbank market, in which case
the Quotation Date for the currency will be determined by the Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant interbank
market on more than one day, the Quotation Date will be the last of those days).
 
"Receivables" means any credit card or other loan receivables which have arisen
in the ordinary course of business of any member of the Group (including,
without limitation, through the purchase of any body corporate or any loan
assets).
 
"Reference Banks" means the principal London offices of Lloyds TSB Bank plc,
JPMorgan Chase Bank and The Royal Bank of Scotland plc or, in any such case,
such other bank or banks as may from time to time be agreed between the Borrower
and an Instructing Group.
 
"Repayment Date" means, in relation to any Advance, the last day of the Term
thereof.
 
"Screen Rate" means:
 

(u)   for LIBOR, the British Bankers' Association Interest Settlement Rate;

 

(v)   for EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union,

 
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Banks.
 
"Securitisation" means the transfer or pledge of assets or interests in assets
to a trust, partnership, corporation or other entity, which transfer or pledge
is funded by such entity in whole or in part by the issuance of instruments or
securities that are paid principally from the cashflow derived from such assets
or interests in assets.
 
"Sterling Amount" means in relation to any Advance, its Original Sterling Amount
as reduced by the proportion (if any) of such Advance which has been repaid.
 
"TARGET" means the Trans-European Automated Real-Time Gross Settlement Express
Transfer System.
 
"TARGET Day" means any day on which TARGET is open for the settlement of
payments in euro.
 
"Term" means, save as otherwise provided herein, in relation to any Advance, the
period for which such Advance is borrowed as specified in the Utilisation
Request relating thereto.
 
"Total Commitments" means, at any time, the aggregate of the Banks' Commitments.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 2 (Form of Transfer Certificate) signed by a Bank, a Transferee and the
Agent whereby:
 

(w)   such Bank seeks to procure the transfer to such Transferee of all or a
part of such Bank's rights and obligations hereunder upon and subject to the
terms and conditions set out in Clause 32; and

 

(x)   such Transferee undertakes to perform the obligations it will assume as a
result of delivery of such certificate to the Agent as is contemplated in
Clause 32.3.

 
"Transfer Date" means, in relation to any Transfer Certificate, the date for the
making of the transfer as specified in the schedule to such Transfer
Certificate.
 
"Transferee" means a bank or other financial institution to which a Bank seeks
to transfer all or part of such Bank's rights and obligations hereunder.
 
"Transferors' Retained Interests" means any beneficial debt or equity interest
held by any member of the Group in any trust, partnership, corporation or other
entity to which Receivables of any member of the Group have been transferred in
a Securitisation and, for the purposes hereof, the amount of the Transferors'
Retained Interests at any date shall be the amount that would be reflected on a
consolidated balance sheet of the Group at such date prepared in accordance with
accounting principles generally accepted in England and Wales and consistently
applied together with any amount which would be so reflected but for any
financing relating thereto which does not transfer any ownership therein.
 
"Utilisation" means a utilisation of the Facility by way of an Advance and any
Advance issued or to be issued pursuant to a Utilisation Request.
 
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Advance is to be made.
 
"Utilisation Request" means a notice substantially in the form set out in
Schedule 4 (Utilisation Request) which shall be irrevocable.
 

1.2   Any reference in this Agreement to:

 
the "Agent", any "Arranger" or any "Bank" shall be construed so as to include
its and any subsequent successors, Transferees and assigns in accordance with
their respective interests;
 
a "business day" shall be construed as a reference to a day (other than a
Saturday or Sunday) on which (i) banks are generally open for business in London
and (ii) if such reference relates to a date for the payment or purchase of any
sum denominated in:
 

(y)   an Optional Currency or a Committed Currency (other than euro), banks
generally are open for business in the principal financial centre of the country
of such Optional Currency or Committed Currency; or

 

(z)   euro, a day on which TARGET is operating;

 
a "Clause" shall, subject to any contrary indication, be construed as a
reference to a Clause hereof;
 
an "encumbrance" shall be construed as a reference to a mortgage, charge,
pledge, lien, assignment by way of security, retention of title or other
security interest;
 
"equity share capital" has the meaning ascribed to it in s.744 of the Companies
Act 1985;
 
the "equivalent" on any given date in one currency (the "first currency") of an
amount denominated in another currency (the "second currency") is a reference to
the amount of the first currency which could be purchased with the amount of the
second currency at the spot rate of exchange quoted by the Agent at or about
9.15 a.m. on such date for the purchase of the first currency with the second
currency;
 
"holding company" of a person shall be construed as a reference to any person of
which the first-mentioned person is a subsidiary;
 
"indebtedness" shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;
 
"indebtedness for borrowed money" shall be construed as a reference to any
indebtedness of any person for or in respect of:
 

(aa)   all indebtedness for money borrowed by such person or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices);

 

(bb)   any other indebtedness for money borrowed by such person which is
evidenced by a note, bond, debenture or similar instrument;

 

(cc)   all obligations of such person in respect of acceptances issued or
created for the account of such person;

 

(dd)   all liabilities secured by any encumbrance on any property owned by such
person even though such person has not assumed or otherwise become liable for
the payment thereof; and

 

(ee)   contingent obligations of such person in respect of indebtedness of
others of a type specified in any of (a) to (d) above (other than any undrawn
lines of credit or undrawn credit commitments to any persons),

 
provided that indebtedness for borrowed money shall not include with respect to
any such person which is a bank:
 

(i)   indebtedness for borrowed money in respect of retail deposits held by such
person;

 

(ii)   indebtedness for borrowed money in respect of agreements in the ordinary
course of business to purchase or repurchase securities or loans; and

 

(iii)   contingent liabilities incurred in the ordinary course of banking
business (including banker's acceptances, trade acceptances, letters of credit
and finance acceptances),

 
and provided further that each of the foregoing items in this definition shall
be deemed to constitute indebtedness for borrowed money only to the extent it
would be (or in the case of contingent obligations, the indebtedness for
borrowed money of the primary obligor would be) required to be reflected as a
liability by generally accepted accounting principles in England and Wales or,
as the case may be, in the United States (in respect of the Guarantor);
 
"know your customer requirements" are the checks that a Finance Party requests
in order to meet its obligations under applicable money laundering regulations
to identify a person who is (or is to become) its customer;
 
a "month" is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next succeeding calendar
month save that, where any such period would otherwise end on a day which is not
a business day, it shall end on the next succeeding business day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the immediately preceding business day
provided that, if a period starts on the last business day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last business day in that later month
(and references to "months" shall be construed accordingly);
 
a "person" shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;
 
a "Schedule" shall, subject to any contrary indication, be construed as a
reference to a schedule hereto;
 
a "subsidiary" of a company or corporation shall be construed as a reference to
any company or corporation:
 

(ff)   which is controlled, directly or indirectly, by the first-mentioned
company or corporation;

 

(gg)   more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first-mentioned company or corporation; or

 

(hh)   which is a subsidiary of another subsidiary of the first-mentioned
company or corporation

 
and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;
 
"tax" shall be construed so as to include any tax, levy, impost, duty or other
charge of a similar nature (including, without limitation, any penalty or
interest payable in connection with any failure to pay or any delay in paying
any of the same);
 
"VAT" shall be construed as a reference to value added tax including any similar
tax which may be imposed in place thereof from time to time; and
 
the "winding-up", "dissolution" or "administration" of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business including proceedings relating to liquidation, winding-up,
reorganisation, dissolution, administration, arrangement or adjustment of debts
or protection or relief of debtors.
 

1.3   "£" and "Sterling" denote the lawful currency of the United Kingdom, "$"
and "United States Dollar" denote the lawful currency of the United States of
America, and "euro" denotes the single currency of the Participating Member
States.

 

1.4   Save where the contrary is indicated, any reference in this Agreement to:

 

1.4.1   this Agreement or any other agreement or document shall be construed as
a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;

 

1.4.2   a statute shall be construed as a reference to such statute as the same
may have been, or may from time to time be, amended or re-enacted; and

 

1.4.3   a time of day shall be construed as a reference to London time.

 

1.5   Clause, Part and Schedule headings are for ease of reference only.

 

1.6   Except as otherwise expressly provided in this Agreement, a person who is
not a party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement. Notwithstanding any
term of this Agreement, the consent of any third party is not required for any
variation (including any release or compromise of any liability under) or
termination of, this Agreement.

 
 

2.   THE FACILITY

 
The Banks grant to the Borrower, upon the terms and subject to the conditions
hereof, a multicurrency revolving credit facility in an aggregate amount of
£350,000,000 or its equivalent from time to time in Committed Currencies and/or
Optional Currencies.
 
 

3.   PURPOSE

 

3.1.1   The Facility is intended for general corporate purposes and for the
refinancing of the Existing Facility.

 

3.1.2   None of the Agent, the Arrangers and the Banks shall be obliged to
concern themselves with the application of amounts raised by the Borrower
hereunder.

 
 

4.   CONDITIONS PRECEDENT

 
Save as the Banks may otherwise agree, the Borrower may not deliver any
Utilisation Request hereunder unless the Agent has confirmed to the Borrower and
the Banks that it has received all of the documents listed in Schedule 3
(Conditions Precedent) and that each is, in form and substance, satisfactory to
the Agent. The Agent undertakes to give such confirmation promptly upon its
having received all such documents and found them to be satisfactory.
 
 

5.   NATURE OF BANKS' OBLIGATIONS

 

5.1   The rights and obligations of each Bank hereunder are several.

 

5.2   The failure by a Bank to perform its obligations hereunder shall not
affect the obligations of the Borrower towards any other party hereto nor shall
any other party be liable for the failure by such Bank to perform its
obligations hereunder.

 
 

6.   UTILISATION OF THE FACILITY

 

6.1   Save as otherwise provided herein, an Advance will be made to the Borrower
by the Banks if:

 

6.1.1   not more than ten business days nor later than 10.00 a.m. on the first
business day (in the case of an Advance to be made in Sterling) or later than
10.00 a.m. on the third business day (in the case of an Advance to be made in
another Committed Currency or in an Optional Currency) before the proposed
Utilisation Date, the Agent has received from the Borrower a Utilisation Request
therefore;

 

6.1.2   the proposed Utilisation Date is a business day during the Availability
Period;

 

6.1.3   the relevant Utilisation Request states the currency of denomination of
the Advance requested, which shall be a Committed Currency or an Optional
Currency, provided that, if the Borrower selects an Optional Currency, the
Borrower may also select a Committed Currency which is to apply if its selection
of such Optional Currency becomes ineffective pursuant to Clause 6.2;

 

6.1.4   upon the making of the relevant Utilisation there will be no more than
fifteen Utilisations then outstanding hereunder and the Loan will not be
denominated in more than five Optional Currencies;

 

6.1.5   the proposed amount of such Advance is (a) a minimum amount of
£ 10,000,000 and an integral multiple of £ 5,000,000 or (b) if less, equal to
the amount of the Available Facility (or, in either case, if the Advance is to
be denominated in another Committed Currency or an Optional Currency, such
comparable amount thereof as the Agent may from time to time specify following
discussions with the Borrower);

 

6.1.6   the proposed Term is a period of one, two, three, six or nine months, or
such other period as may be agreed between the Borrower and the Agent (acting on
the instructions of the Banks) which, in each such case, ends on a day which is
or precedes the Final Maturity Date;

 

6.1.7   either:

 

(a)   no Default is outstanding or would result from the making of the Advance;
and

 

(b)   the representations set out in Clauses 16.1, 16.2, 16.4, 16.5, 16.6 and
16.7 are true on and as of the proposed Utilisation Date,

 
or the Banks agree (notwithstanding any matter mentioned at (b) above or that a
Default is outstanding or would result from the Utilisation) to the making of
such Utilisation.
 

6.2   If the Borrower requests that an Advance be denominated in an Optional
Currency but:

 

6.2.1   no later than 12.00 noon on the third business day preceding the first
day of the Term of such Advance, any Bank notifies the Agent that it does not
agree to such request; or

 

6.2.2   no later than 11.00 a.m. on the Quotation Date for such Advance, the
Agent notifies the Borrower and the Banks that the Agent is of the opinion that
it is not feasible for such Advance to be denominated in such Optional Currency,

 
then, unless the Borrower and the Banks otherwise agree, such Advance shall not
be made unless the Borrower specified in the Utilisation Request in respect of
such Advance that in such event such Advance should be denominated in a
Committed Currency in which case such Advance shall be made in such Committed
Currency in an amount equal to the Original Sterling Amount relating to such
Utilisation Request.
 

6.3   Each Bank will participate through its Facility Office in each Utilisation
in the proportion borne by its Available Commitment to the Available Facility
immediately prior to the making of that Utilisation.

 

6.4   If a Bank's Commitment is reduced in accordance with the terms hereof
(other than pursuant to Clause 32) after the Agent has received the Utilisation
Request, then both the Original Sterling Amount and the actual amount of the
relevant Advance shall be reduced accordingly.

 

6.5   The Agent must notify each Bank of the details of a Utilisation Request as
soon as reasonable following receipt of such Utilisation Request.

 
 

7.   INTEREST

 

7.1   Subject to Clause 7.3 hereof, on the Repayment Date relating to each
Advance the Borrower shall pay accrued interest on that Advance.

 

7.2   The rate of interest applicable to an Advance from time to time during its
Term shall be the rate per annum which is the sum of the Margin, the Mandatory
Cost in respect thereof at such time (if applicable) and LIBOR or, in relation
to any Advance in euro, EURIBOR, on the Quotation Date therefor.

 

7.3   If an Advance is made for a Term exceeding six months, the Borrower shall
pay interest accrued on that Advance on the dates which are at six monthly
intervals following the date such Advance is made in respect of the period of
the Term elapsed and shall pay interest accrued in respect of the remaining
period of the Term terminating on the Repayment Date relating to such Advance on
such Repayment Date.

 
 

8.   MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES

 

8.1   If, in relation to any Advance:

 

8.1.1   the Agent informs the Borrower that at or about 11.00 a.m. on the
Quotation Date for such Advance, neither the Reuter Monitor Money Rates Service
nor any alternative service quotation was available and none or only one of the
Reference Banks was offering to prime banks in the London interbank market
deposits in the currency in which such Advance is to be denominated for the
proposed Term of such Advance; or

 

8.1.2   before the close of business on the Quotation Date for such Advance, the
Agent has been notified by a Bank or each of a group of Banks to whom in
aggregate fifty per cent. or more of the Advance to be made would be owed, that
the rate at which deposits in the currency in which such Advance is to be
denominated for the proposed Term of such Advance were being offered in the
London interbank market does not accurately reflect the cost to it of obtaining
such deposits,

 
then, notwithstanding the provisions of Clause 7:
 

8.1.3   the Agent shall notify the other parties hereto of such event;

 

8.1.4   the Borrower shall promptly notify the Agent whether or not it would
like such Advance to be made;

 

8.1.5   the Agent and the Borrower shall enter into negotiations forthwith with
a view to agreeing a substitute basis for determining the rates of interest
which may be applicable to Advances in the future provided that such
negotiations shall not continue for a period exceeding thirty days from the date
when the Agent gave the notification in sub-clause 8.1.3 above; and

 

8.1.6   the duration of the Term of any Advance which proceeds on the basis of a
rate agreed pursuant to sub-clause 8.1.5 above shall be, at the Borrower's
option, for any period not exceeding one month.

 
Any such substitute basis that is agreed shall take effect in accordance with
its terms and be binding on each party hereto provided that the Agent may not
agree any such substitute basis without the prior consent of each Bank.
 

8.2   If no substitute basis is agreed pursuant to Clause 8.1 in respect of an
Advance affected by Clause 8.1 before the end of the Term of such Advance, each
Bank's portion of any such Advance shall bear interest during its Term at the
rate per annum determined by the Agent to be the sum of the Margin and the
Mandatory Cost in respect thereof at such time (if applicable) and the cost to
such Bank (as certified by it to the Agent with a copy to the Borrower and
expressed as a rate per annum) of funding such portion of such Advance from
whatever source it may reasonably select.

 
 

9.   REPAYMENT

 

9.1   The Borrower shall repay each Advance made to it in full on the Repayment
Date relating thereto.

 

9.2   The Borrower shall not repay all or any part of any Advance outstanding
hereunder except at the times and in the manner expressly provided herein but,
subject to the terms and conditions hereof, shall be entitled to re-borrow any
amount repaid.

 
 

10.   CANCELLATION AND PREPAYMENT

 

10.1   The Borrower may, by giving to the Agent not less than five business
days' prior notice to that effect, cancel the whole or any part (being a minimum
amount of £10,000,000 and an integral multiple of £5,000,000) of the Available
Facility. Any such cancellation shall reduce the Commitment of each Bank
rateably and any amount so cancelled may not be reinstated.

 

10.2   Any notice of cancellation given by the Borrower pursuant to Clause 10.1
shall be irrevocable and shall specify the date upon which such cancellation is
to be made and the amount of such cancellation.

 

10.3   If the Borrower becomes obliged to pay any tax or other amount for the
account of any Bank under Clause 11.1 or if any Bank claims indemnification from
the Borrower under Clause 11.2 or Clause 13.1, the Borrower may, within thirty
days thereafter and by not less than five days' prior notice to the Agent (which
notice shall be irrevocable), either:

 

10.3.1   cancel such Bank's Commitment whereupon such Bank shall cease to be
obliged or entitled to participate in further Utilisations and its Commitment
shall be reduced to zero; or

 

10.3.2   in consideration for payment of the amount of its participation in the
Loan and any accrued interest thereon, require such Bank (at the Borrower's
expense) to transfer forthwith its rights, benefits and/or obligations hereunder
in accordance with Clause 32.3 to such one or more other banks or financial
institutions as the Borrower, with the prior approval of the Agent (such
approval not to be unreasonably withheld), may have nominated as a Transferee.

 

10.4   The Borrower may, by giving to the Agent not less than five business
days' prior notice to that effect, prepay in the currency of such Advance the
whole or any part (the Sterling Amount of which being a minimum amount of
£10,000,000 and an integral multiple of £5,000,000 or in the case of an Advance
denominated in another Committed Currency or an Optional Currency, such
comparable amount thereof as may be agreed between the Agent and the Borrower)
of any Advance on any business day. Any such repayment must be accompanied by
accrued interest and any amount payable as a result of the provisions of Clause
22.4.

 
 

11.   TAXES

 

11.1   All payments to be made by an Obligor to any person hereunder shall be
made free and clear of and without deduction or withholding for or on account of
tax unless an Obligor is required by law to make such a payment subject to the
deduction or withholding of tax, in which case the sum payable by such Obligor
in respect of which such deduction or withholding is required to be made shall
be increased to the extent necessary to ensure that, after the making of the
required deduction or withholding, such person receives and retains (free from
any liability in respect of any such deduction or withholding) a net sum equal
to the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.

 

11.2   Without prejudice to the provisions of Clause 11.1, if any person or the
Agent on its behalf is required by law to make any payment on account of tax
(not being a tax imposed on its net income or any part of its net income) on or
in relation to any sum received or receivable hereunder by such person or the
Agent on its behalf (including, without limitation, any sum received or
receivable under this Clause 11 (Taxes)) or any liability in respect of any such
payment is asserted, imposed, levied or assessed against such person or the
Agent on its behalf, the Borrower shall, within three business days of the
demand of the Agent, promptly indemnify such person against such payment or
liability, together with any interest, penalties and expenses payable or
incurred in connection therewith.

 

11.3   A Bank intending to make a claim pursuant to Clause 11.2, shall within
thirty days after becoming aware of the circumstances giving rise to such claim,
notify the Agent that it intends to submit a claim pursuant to Clause 11.2
(whereupon the Agent shall promptly notify the Borrower thereof) and within
sixty days of such notification to the Agent it shall deliver to the Agent a
certificate setting out in reasonable detail the basis of such claim (whereupon
the Agent shall promptly deliver to the Borrower a copy of such certificate)
provided that nothing herein shall require such Bank to disclose any
confidential information relating to the organisation of its affairs. In the
event that a Bank fails to notify the Agent and submit a claim in accordance
with the provisions of this Clause 11.3, then no compensation shall be payable
under Clause 11.2 in respect of any period prior to such Bank's delivery of the
certificate as aforesaid.

 

11.4   No Obligor shall be obliged to make any payment under this Clause in
respect of any deduction or withholding or payment of tax which would not have
been required to be deducted, withheld or paid if the relevant Bank had been, at
the date on which such deduction, withholding or payment was required to be
made, a Qualifying Bank and had taken all interest received by it under this
Agreement in respect of any Advance into account as a trading receipt of its
banking business, unless such Bank has ceased to be a Qualifying Bank as a
result of the introduction of or any change in (or in the interpretation or
application of) any relevant law or practice of the applicable taxing
authorities which occurs after, and is not publicly known to be contemplated at,
the date of this Agreement. Save to the extent that the Borrower and any Bank
agree otherwise, each Bank represents to the Obligors that it is a Qualifying
Bank, and shall notify the Agent and the Obligors if at any time it is not, or
will cease to be, a Qualifying Bank as soon as reasonably practicable upon
becoming aware of such event.

 

11.5   If an Obligor makes a payment under Clause 11.1 for account of a Bank and
such Bank determines that it has received or been granted a credit against or
relief or remission for or repayment of tax paid or payable by it in respect of
or calculated with reference to the deduction or withholding giving rise to such
payment, such Bank shall, to the extent that it can do so without prejudice to
the retention of such credit, relief, remission or repayment and provided that
no Event of Default or other failure to pay an amount due hereunder shall have
occurred and then be continuing, pay to such Obligor such amount as such Bank
shall have determined in its sole reasonable discretion is attributable to such
deduction or withholding. Any payment by a Bank under this Clause 11.5 shall be
prima facie evidence of the amount due to such Obligor hereunder and shall be
accepted by such Obligor in full and final settlement of its rights of
reimbursement hereunder in respect of the relevant deduction or withholding.
Nothing herein contained shall interfere with any Bank's rights to arrange its
tax affairs in whatever manner it thinks fit and, in particular, each Bank shall
not be under any obligation to claim credit, relief, remission or repayment from
or against its corporate profits or similar tax liability in respect of the
amount of such deduction or withholding in priority to any other claims,
reliefs, credits or deductions available to it, nor shall any Bank be obliged to
disclose any information relating to its tax affairs or any of its tax
computations.

 

11.6   Without affecting the Guarantor's obligations under Clause 21 (Guarantee
and Indemnity), each Bank and the Agent agrees to deliver to the Guarantor, as
soon as possible after any request therefor (after a demand has been made on the
Guarantor under Clause 21 (Guarantee and Indemnity)), such forms, certificates,
documents and other information requested by the Guarantor as may be reasonably
required by applicable law and, within 45 days of any request therefor, to file
all appropriate forms, certificates, documents or other information requested by
the Guarantor if such delivery or filing would establish a complete exemption
from, or reduction in, any taxes with respect to payments by the Guarantor to
such Bank hereunder.

 

11.7   Any amount payable under this Agreement by an Obligor is exclusive of any
VAT which might be chargeable in connection with that amount. If any such VAT is
chargeable, the Obligor must pay to the relevant Finance Party (in addition to
and at the same time as paying that amount) an amount equal to the amount of
that VAT.

 
 

12.   TAX RECEIPTS

 

12.1   If, at any time, an Obligor becomes aware that it is required by law to
make any deduction or withholding from any sum payable by it hereunder (or if
thereafter such Obligor becomes aware of any change in the rates at which or the
manner in which such deductions or withholdings are calculated), such Obligor
shall promptly notify the Agent.

 

12.2   If an Obligor makes any payment hereunder in respect of which it is
required to make any deduction or withholding, it shall pay the full amount
required to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to the Agent for each Bank, within thirty days after it has made such payment to
the applicable authority, an original receipt (or a certified copy thereof)
issued by such authority evidencing the payment to such authority of all amounts
so required to be deducted or withheld in respect of that Bank's share of such
payment.

 
 

13.   INCREASED COSTS

 

13.1   If, by reason of:

 

13.1.1   any change in law or in its interpretation or administration; and/or  

 

13.1.2   compliance with any request from or requirement (with which type of
request or requirement it is customary for financial institutions to comply) of
any central bank (other than the requirements of the Bank of England or the
Financial Services Authority reflected in the Mandatory Cost) or other fiscal,
monetary or other authority (including, without limitation, a request or
requirement which affects the manner in which a Bank or a holding company of
such Bank is required to or does maintain capital resources having regard to
such Bank's obligations hereunder and to amounts owing to it hereunder but
excluding any changes arising as a result of the implementation of the 1988
Basle Convergence Agreement on capital standards relating to capital adequacy
and weightings as in force at the date of this Agreement); and/or

 

13.1.3   the Borrower ceasing to be an authorised person under the Financial
Services and Markets Act 2000 with permission under Part IV of that Act to
accept deposits in the UK, resulting in any cost being incurred or reduction in
the rate of return arising in the circumstances referred to in sub-clauses
13.1.4 or 13.1.5,

 
then where:
 

13.1.4   a Bank or a holding company of such Bank incurs a cost as a result of
such Bank's having entered into and/or performing its obligations under this
Agreement and/or assuming or maintaining a commitment under this Agreement
and/or making one or more Advances hereunder;

 

13.1.5   a Bank or a holding company of such Bank is unable to obtain the rate
of return on its overall capital, by any amount deemed by such Bank to be
material, which it would have been able to obtain but for such Bank's having
entered into and/or performing its obligations and/or assuming or maintaining a
commitment under this Agreement;

 

13.1.6   there is any increase in the cost to a Bank or a holding company of
such Bank of funding or maintaining all or any of the advances comprised in a
class of advances formed by or including the Advances made or to be made by such
Bank hereunder; or

 

13.1.7   a Bank or a holding company of such Bank becomes liable to make any
payment on account of tax or otherwise (not being a tax imposed on the net
income or any part of its net income) on or calculated by reference to the
amount of the Advances made or to be made by such Bank hereunder and/or to any
sum received or receivable by it hereunder,

 
the Borrower shall, from time to time within three business days of the demand
of the Agent, promptly pay to the Agent for the account of that Bank amounts
sufficient to indemnify that Bank or a holding company of such Bank against, as
the case may be, (1) such cost, (2) such reduction in such rate of return (or
such proportion of such reduction as is, in the reasonable opinion of that Bank,
attributable to its obligations hereunder), (3) such increased cost (or such
proportion of such increased cost as is, in the reasonable opinion of that Bank,
attributable to its funding or maintaining advances hereunder) or (4) (to the
extent that the Bank is not compensated therefor pursuant to the provisions of
Clause 11 (Taxes) or would have been so compensated but for Clause 11.4) such
liability provided always that in the event that the Borrower is notified
pursuant to Clause 13.2 more than fourteen days after the relevant Bank becomes
aware of the circumstances giving rise to such claim, no compensation shall be
payable under this Clause 13 in respect of any period before the Borrower was
notified as aforesaid.
 

13.2   A Bank intending to make a claim pursuant to Clause 13.1 shall promptly
after becoming aware of the circumstances giving rise to such claim, deliver to
the Agent a certificate setting out in reasonable detail the basis of such
claim, whereupon the Agent shall promptly notify the Borrower thereof and
deliver to the Borrower a copy of such certificate provided that nothing herein
shall require such Bank to disclose any confidential information relating to the
organisation of its affairs.

 

13.3   Notwithstanding the foregoing provisions of Clause 13, no Bank shall be
entitled to make a claim under this Clause 13 unless the circumstances giving
rise to such claim are capable of application to a class of banks and not solely
to such Bank as is entitled to make the claim.

 
 

14.   ILLEGALITY

 

14.1   If, at any time, it is unlawful for a Bank to make, fund or allow to
remain outstanding all or any of the Advances made or to be made by it hereunder
then that Bank shall, promptly after becoming aware of the same, deliver to the
Borrower through the Agent a certificate to that effect and:

 

14.1.1   such Bank shall not thereafter be obliged to make Advances hereunder
and the amount of its Commitment shall be immediately reduced to zero; and

 

14.1.2   if the Agent on behalf of such Bank so requires, the Borrower shall on
such date as the Agent shall have specified (being the latest date by which the
relevant law requires that the same be repaid or, if earlier, on the last day of
the then current Term relating thereto) repay such Bank's share of any
outstanding Advances together with accrued interest thereon and all other
amounts owing to such Bank hereunder.

 
 

15.   MITIGATION

 

15.1   If, in respect of any Bank, circumstances arise which would or would upon
the giving of notice result in:

 

15.1.1   the reduction of its Commitment to zero pursuant to Clause 14.1.1;

 

15.1.2   an increase in the amount of any payment to be made to it for its
account pursuant to Clause 11.1; or

 

15.1.3   a claim for indemnification pursuant to Clause 11.2 or Clause 13.1,

 
then, without in any way limiting, reducing or otherwise qualifying the rights
of such Bank or the obligations of the Borrower under any of the Clauses
referred to in 15.1.1, 15.1.2 or 15.1.3 above such Bank shall promptly upon
becoming aware of the same notify the Agent thereof and, in consultation with
the Agent and the Borrower and to the extent that it can do so without prejudice
to its own position, use reasonable efforts to take such steps as may be
reasonably open to it to mitigate the effects of such circumstances including,
without limitation, the transfer of its Facility Office or the transfer of its
rights and obligations hereunder to another financial institution acceptable to
the Borrower and willing to participate in the Facility provided that such Bank
shall be under no obligation to take any such action if, in the reasonable
opinion of such Bank, to do so might have any adverse effect upon its business,
operations or financial condition.
 

15.2   If an Obligor determines in good faith that a reasonable basis exists for
contesting a tax in respect of which such Obligor has had to pay additional
amounts pursuant to Clauses 11.1 or 11.2 or if a Bank or the Agent shall become
aware that it is entitled to claim a refund from a third party for the tax in
respect of which such additional amount has been paid by such Obligor, such Bank
to the extent that it can do so without prejudice to its own position shall,
following a request by such Obligor (and at such Obligor's expense for all
reasonable expenses incurred by such Bank with prior consultation with such
Obligor) co-operate with such Obligor to use its reasonable endeavours to
contest such tax or claim such refund. The provisions of this Clause 15.2 shall
continue to extend to a transferor Bank after its rights, benefits and/or
obligations hereunder have been transferred pursuant to Clause 10.3.2.
Notwithstanding the foregoing provisions of this Clause 15.2, nothing herein
contained shall interfere with any Bank's rights to arrange its tax affairs in
whatever manner it thinks fit and, in particular, each Bank shall not be under
any obligation to claim credit, relief, remission or repayment from or against
its corporate profits or similar tax liability in respect of the amount of such
deduction or withholding in priority to any other claims, reliefs, credits or
deductions available to it, nor shall any Bank be obliged to disclose any
information relating to its tax affairs or any of its tax computations.

 
 

16.   REPRESENTATIONS

 

16.1   The Borrower represents that:

 

16.1.1   it is a limited liability company duly incorporated and validly
existing under the laws of England and is a Qualifying Bank;

 

16.1.2   it has the power to enter into and perform, and has taken all corporate
and other action required to authorise the entry into and performance of, this
Agreement and the transactions contemplated hereby;

 

16.1.3   subject to the qualifications as to matters of law only as provided in
the opinion of Allen & Overy LLP referred to in Schedule 3 (Conditions
Precedent) this Agreement constitutes its legal and valid obligations binding
and enforceable in accordance with its terms;

 

16.1.4   all official and other authorisations, approvals, consents, licences,
exemptions, filings, registrations, notarisations, and other matters required in
connection with the entry into, performance and validity of this Agreement and
the transactions contemplated hereby have been obtained or effected (as
appropriate) and are in full force and effect except to the extent that failure
to do so would not, in the aggregate for all such failures, reasonably be
expected to have a Material Adverse Effect;

 

16.1.5   under the laws of England in force at the date of this Agreement, it
will not be required to make any deduction or withholding from any payment it
may make hereunder to a Qualifying Bank;

 

16.1.6   under the laws of England in force at the date hereof, the claims of
the Agent, the Arrangers and the Banks against the Borrower under this Agreement
will rank at least pari passu with the claims of all its other unsecured
creditors save those whose claims are preferred solely by any bankruptcy,
insolvency, liquidation or other similar laws of general application;

 

16.1.7   in any proceedings taken in England in relation to this Agreement, it
will not be entitled to claim for itself or any of its assets immunity from
suit, execution, attachment or other legal process;

 

16.1.8   all authorisations required or desirable to enable it lawfully to enter
into, exercise its rights and comply with its obligations under this Agreement
and to make this Agreement admissible in evidence in England have been obtained
or effected and are in full force and effect;

 

16.1.9   the choice of English law as the governing law of this Agreement will
be recognised and enforced in England and any judgment obtained in England in
relation to this Agreement will be recognised and enforced in England;

 

16.1.10   under the laws of England it is not necessary that this Agreement be
filed, recorded or enrolled with any court or other authority in England or that
any stamp, registration or similar tax be paid on or in relation to this
Agreement.

 

16.2   The Borrower further represents that:

 

16.2.1   it has not taken any corporate action nor (to the knowledge or belief
of the Borrower) have any other steps been taken or legal proceedings been
started or threatened against it for its winding-up, dissolution, administration
or re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets or revenues which would reasonably be expected to result in a
Material Adverse Effect;

 

16.2.2   the Original Consolidated Financial Statements were prepared in
accordance with accounting principles generally accepted in England and Wales
and consistently applied and give (in conjunction with the notes thereto) a true
and fair view of the financial condition of the Group at the date as of which
they were prepared and the results of the Group's operations during the
financial year then ended;

 

16.2.3   as at the date as of which the Original Consolidated Financial
Statements were prepared no member of the Group had any liabilities (contingent
or otherwise and save for contingent obligations under undrawn lines of credit
or undrawn credit commitments to any persons) which were not disclosed thereby
(or by the notes thereto) or reserved against therein save to any other member
of the Group nor any unrealised or anticipated losses arising from commitments
entered into by it which were not so disclosed or reserved against;

 

16.2.4   save as permitted by Clause 19.2.1, no encumbrance exists over all or
any of the Eligible Receivables;

 

16.2.5   the execution by the Borrower of this Agreement and its exercise of its
rights and performance of its obligations hereunder will not result in the
existence of nor oblige it to create any encumbrance over all or any of its
present or future revenues or assets;

 

16.2.6   the execution by the Borrower of this Agreement and its exercise of its
rights and performance of its obligations hereunder do not and will not:

 

(a)   conflict with any agreement, mortgage, bond or other instrument to which
it is a party or which is binding upon it or any of its assets;

 

(b)   conflict with its constitutive documents and rules and regulations; or

 

(c)   conflict with any applicable law, regulation or official or judicial
order;

 

16.2.7   it is not in breach of or in default under any agreement to which it is
a party or which is binding on it or any of its assets to an extent or in a
manner which individually or together with all such defaults would reasonably be
expected to result in a Material Adverse Effect;

 

16.2.8   no action or administrative proceedings of or before any court or
agency against the Borrower or any other member of the Group which purport to,
affect or pertain to this Agreement or any of the transactions contemplated
hereby and which would reasonably be expected to result in a Material Adverse
Effect has (to the knowledge or belief of the Borrower) been started or
threatened;

 

16.2.9   the execution by the Borrower of this Agreement constitutes, and its
exercise of its rights and performance of its obligations hereunder will
constitute, private and commercial acts done and performed for private and
commercial purposes; and

 

16.2.10   it is a subsidiary of the Guarantor and at least seventy-five per
cent. of its issued equity share capital is owned by the Guarantor.

 

16.3   The Borrower further represents that:

 

16.3.1   no action or administrative proceeding of or before any court or agency
against the Borrower or any other person which would reasonably be expected to
result in a Material Adverse Effect has (to the knowledge or belief of the
Borrower) been started or threatened;

 

16.3.2   since publication of the Original Consolidated Financial Statements,
there has been no change to the financial condition of the Borrower which has
had a Material Adverse Effect;

 

16.3.3   the information contained in Sections 4, 5, 7 and 8 in the Information
Memorandum about the Obligors was at its date correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in the light of the circumstances under which such
statements were made; and

 

16.3.4   nothing has occurred since the date of the Information Memorandum which
renders the information contained in it untrue or misleading in any respect and
which, if disclosed, might reasonably be expected materially and adversely to
affect the decision of a person considering whether to enter into this
Agreement.

 

16.4   The Guarantor represents that:

 

16.4.1   it is a national bank and is duly formed, validly existing and in good
standing under the National Bank Act of the United States of America (as
amended);

 

16.4.2   it has the power to enter into and perform, and has taken all corporate
and other action required to authorise the entry into and performance of, this
Agreement and the transactions contemplated hereby;

 

16.4.3   this Agreement has been duly executed on behalf of the Guarantor and
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability;

 

16.4.4   all official and other authorisations, approvals, consents, licences,
exemptions, filings, registrations, notarisations, and other matters required in
connection with the entry into, performance and validity of this Agreement and
the transactions contemplated hereby have been obtained or effected (as
appropriate) and are in full force and effect except to the extent that failure
to do so would not, in the aggregate for all such failures, reasonably be
expected to have a material adverse effect on its ability to perform its payment
obligations hereunder;

 

16.4.5   the execution by the Guarantor of this Agreement and its exercise of
its rights and performance of its obligations hereunder do not and will not:

 

(a)   conflict with any agreement, mortgage, bond or other instrument to which
it is a party or which is binding upon it or any of its assets;

 

(b)   conflict with its constitutive documents and rules and regulations; or

 

(c)   conflict with any applicable United States of America law, regulation or
official or judicial order

 

16.5   The Guarantor further represents that it is not required to be registered
as an investment company (as defined in the United States Investment Company Act
of 1940) nor subject to regulation under the United States Investment Company
Act of 1940.

 

16.6   The Guarantor further represents that to its knowledge:

 

16.6.1   neither it or any of its Affiliates is in breach of or is the subject
of any action or investigation under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (as amended from time to time, the "USA Patriot Act");

 

16.6.2   it and each of its Affiliates have taken reasonable measures to ensure
compliance with the USA Patriot Act.

 

16.7   With respect to the Guarantor and its ERISA Affiliates:

 

(ii)   each are in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder
where a failure to comply, individually or in the aggregate, could result in a
Material Adverse Effect;

 

(jj)   no Reportable Event has occurred in respect of any Plan;

 

(kk)   the present value of all accrued benefit liabilities determined on a
termination basis under all underfunded Plans (based on those assumptions used
to fund such Plans) did not, as of the last annual valuation date applicable
thereto, exceed the value of the assets of such Plans by an amount that could
result in a Material Adverse Effect; and

 

(ll)   neither the Guarantor nor any ERISA Affiliate thereof is required to
contribute to any Multiemployer Plans, or has withdrawn from any Multiemployer
Plan where such withdrawal has resulted or would result in any Withdrawal
Liability that has not been fully paid.

 

16.8   For the purposes of Clause 16.7:

 
"Code" means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
"ERISA Affiliate" shall mean, with respect to the Guarantor, any trade or
business (whether or not incorporated) that, together with the Guarantor, is
treated as a single employer under Section 414 of the Code.
 
"Material Adverse Effect" means a material adverse effect on:
 

(mm)   the business, assets, operations or financial condition of the Guarantor
or its ERISA Affiliates;

 

(nn)   the ability of the Guarantor to perform its obligations hereunder; or

 

(oo)   the rights and remedies of the Banks hereunder.

 
"Multiemployer Plan" shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
"Plan" shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
that is maintained for current or former employees or any beneficiary thereof,
of the Guarantor or any ERISA Affiliate.
 
"Reportable Event" shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
 
"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
 

17.   FINANCIAL INFORMATION

 

17.1   The Borrower shall:

 

17.1.1   as soon as the same are published, but in any event within 180 days
after the end of each of its financial years, deliver to the Agent in sufficient
copies for the Banks or make available through electronic media (provided that
the same continue to be so available at all times while any amounts are
outstanding from the Borrower and/or whilst any Bank has a Commitment under the
Facility) with written notification of the location of such information to the
Agent at the relevant time, the annual report and audited accounts of the
Borrower (which, for the avoidance of doubt, shall mean the directors' report,
the report of the auditors, the consolidated audited financial statements and
the notes thereto) for such financial year;

 

17.1.2   as soon as the same become available, but in any event within 90 days
after the end of each half of each of its financial years, deliver to the Agent
in sufficient copies for the Banks or make available through electronic media
(provided that the same continue to be so available at all times while any
amounts are outstanding from the Borrower and/or whilst any Bank has a
Commitment under the Facility) with written notification of the location of such
information to the Agent at the relevant time, the consolidated financial
statements of the Borrower for such period;

 

17.1.3   furnish the Agent with copies of the annual and quarterly reports made
by MBNA Corporation and copies of the quarterly call reports made by the
Guarantor promptly after the same become available except to the extent such
reports are private and not publicly available or are made available through
electronic media and written notification of the location of such information is
given to the Agent at the relevant time;

 

17.1.4   provide the Agent, at the same time as it delivers its financial
statements pursuant to 17.1.1 above an up-to-date list of the Material
Subsidiaries (which obligation shall be satisfied if such list is included in
its annual report delivered to the Agent under Clause 17.1.1); and

 

17.1.5   from time to time on the request of the Agent, furnish the Agent with
such information about the business and financial condition of the Guarantor or
the Group as the Agent may reasonably require provided that it shall be under no
obligation to supply any information the supply of which is contrary to any
confidential obligation binding on it or the supply of which would constitute a
breach of law or regulation.

 

17.2   The Borrower shall ensure that:

 

17.2.1   each set of financial statements delivered by it pursuant to
sub-clauses 17.1.1 and 17.1.2 of Clause 17.1 is certified by a duly authorised
officer of the Borrower as giving a true and fair view of the financial
condition of the Group as at the end of the period to which those financial
statements relate and of the results of its operations during such period; and

 

17.2.2   each set of financial statements delivered by it pursuant to sub-clause
17.1.1 of Clause 17.1 has been audited by an internationally recognised firm of
independent accountants.

 

17.3   The Borrower shall ensure that each set of financial statements submitted
to the Agent by it pursuant to sub-clauses 17.1.1 and 17.1.2 of Clause 17.1 is
prepared using accounting bases, policies, practices and procedures consistent
with those applied in the preparation of the Original Consolidated Financial
Statements unless, at any time after the date hereof, any change is made to the
basis upon which any relevant financial statements are prepared then the
Borrower shall notify the Agent of such change and if requested to do so by the
Agent the Borrower shall ensure that the auditors for the time being of the
Borrower provide:

 

17.3.1   a description of such change and the adjustments which would be
required to be made to the financial statements so that such financial
statements reflect the accounting bases, policies, practices and procedures upon
which the Original Consolidated Financial Statements were prepared; and

 

17.3.2   sufficient information, in such detail and format as may be reasonably
required by the Agent, to enable the Banks to make an accurate comparison
between the financial position indicated by such set of financial statements and
the Original Consolidated Financial Statements or, as the case may be, the
latest set of financial statements as were previously delivered to the Agent
hereunder,

 
and any reference in this Agreement to such financial statements shall be
construed as a reference to such financial statements as adjusted to reflect the
basis upon which the Original Consolidated Financial Statements were prepared.
 

17.4   The obligations of the Borrower under this Clause 17 (Financial
Information) shall remain in full force and effect whilst any amounts are
outstanding from the Borrower and/or whilst any Bank has a Commitment under the
Facility.

 
 

18.   FINANCIAL COVENANTS

 

18.1  

 

18.1.1   The Borrower shall ensure that its Consolidated Tangible Net Worth
shall, on any date, not be less than the sum of (i) £325,000,000 plus (ii) forty
per cent. of the Borrower's consolidated net income, if positive, for each
financial year that ends after 31 December 2003, plus (iii) if such date is not
the last day of a financial year, forty per cent. of the Borrower's net income,
if positive, for the then elapsed portion of the current financial year ending
on the last day of the financial half-year which ends on or before such date.

 

18.1.2   The Guarantor shall ensure that its Consolidated Tangible Net Worth
shall, on any date, not be less than the sum of (i) $4,725,000,000 plus (ii) an
amount equal to forty per cent. of the Guarantor's consolidated net income, if
positive, for each financial year that ends after 31 December 2003, plus (iii)
if such date is not the last day of a financial year, an amount equal to forty
per cent. of the Guarantor's consolidated net income, if positive, for the then
elapsed portion of the current financial year ending on the last day of the
financial quarter (if any) which ends on or before such date.

 

18.2   In this Clause 18:

 

18.2.1   "Consolidated Tangible Net Worth" in respect of the Borrower means, on
any date, the amount paid up or credited as paid up on the issued share capital
of the Borrower plus the consolidated share premium account of the Borrower,
plus the consolidated reserves of the Group plus the consolidated retained
earnings of the Group (or less the amount outstanding to the debit of the
consolidated profit and loss account of the Group) all as shown in the then
latest published audited consolidated balance sheet of the Borrower (the "latest
balance sheet") (and for the avoidance of doubt there shall be no double
counting in respect of the aforesaid) plus any liabilities of any member of the
Group which qualify as either a Hybrid Capital Instrument or as Term
Subordinated Debt which fall within the description of these terms set out in
Notice Number: BSD/1994/3 dated May 1994 and issued by the Banking Supervision
Division of the Bank of England but adjusted so as to:

 

(a)   deduct any amount attributable to goodwill and other intangible assets;

 

(b)   deduct (to the extent included) any amounts arising from an upward
revaluation (other than a revaluation made or verified by a professional
revaluation) of fixed assets made at any time after the date hereof;

 

(c)   reflect any variation in the issued share capital of the Borrower and the
consolidated capital and reserves of the Group after the date of the latest
balance sheet (other than in respect of any variation in the balance standing to
the credit or debit of the profit and loss account since that date);

 

(d)   exclude any amount attributable to minority interests; and

 

(e)   exclude any amount attributable to preferred shares which are redeemable
at the option of the holder prior to the Final Maturity Date;

 

18.2.2   "Consolidated Tangible Net Worth" in respect of the Guarantor means, on
any date, the Tangible Net Worth of the Guarantor and its Subsidiaries on such
date, determined on a consolidated basis;

 

18.2.3   "Intangibles" in respect of any person means, on any date, the amount
of all assets of such person that would be classified as intangible assets;

 

18.2.4   "Subsidiary" means any subsidiary of the Guarantor, provided, however,
that any special purpose subsidiary of the Guarantor or any of its subsidiaries
organised and operated solely to facilitate or conduct Securitisations which is
not a consolidated subsidiary of the Guarantor or any of its subsidiaries shall
not be deemed to be a Subsidiary hereunder; and

 

18.2.5   "Tangible Net Worth" in respect of any person means, on any date, all
amounts which would be included as "total equity capital" on a balance sheet of
such person as of such date, less the aggregate amount of Intangibles that would
be reflected as assets on such balance sheet,

 
and, in the case of Clauses 18.2.1(a), 18.2.1(d) and 18.2.1(e), as determined
from the audited consolidated financial statements of the Group for the relevant
period as adjusted pursuant to the provisions of Clause 17.3.
 

18.3   All expressions used in the definitions of this Clause 18 which are not
otherwise defined herein shall be construed in accordance with generally
accepted accounting principles in England and Wales (as used in the Group's most
recent audited annual consolidated financial statements) in respect of the
Borrower or in accordance with generally accepted accounting principles in the
United States of America in respect of the Guarantor.

 

18.4   The obligations of each Obligor under this Clause 18 shall remain in full
force and effect whilst any amounts are outstanding from the Borrower and/or
whilst any Bank has a Commitment under the Facility.

 
 

19.   COVENANTS

 

19.1   The Borrower shall:

 

19.1.1   obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws and regulations of England to enable it
lawfully to enter into and perform its obligations under this Agreement or to
ensure the legality, validity, enforceability or admissibility in evidence in
England of this Agreement except to the extent that failure to do so would not,
in the aggregate for all such failures, reasonably be expected to have a
Material Adverse Effect;

 

19.1.2   ensure that it and each other member of the Group maintains insurance
in respect of its business, assets and operations against such risks and to such
extent as would a prudent owner and operator of a business similar in nature to
the business of the Borrower and provide, upon request of the Agent, evidence of
insurance maintained by the Borrower from time to time;

 

19.1.3   after the delivery of any Utilisation Request and before the proposed
making of the Advance requested therein, notify the Agent of the occurrence of
any event which results in or may reasonably be expected to result in any of the
representations contained in Clauses 16.1 and 16.2 being untrue at or before the
time of the proposed making of such Advance;

 

19.1.4   promptly, upon becoming aware of the same, inform the Agent of the
occurrence of any Default and, upon receipt of a written request to that effect
from the Agent, confirm to the Agent that, save as previously notified to the
Agent or as notified in such confirmation, no Default has occurred;

 

19.1.5   ensure that at all times the claims of the Agent, the Arrangers and the
Banks against it under this Agreement rank at least pari passu with the claims
of all its other unsecured creditors save those whose claims are preferred by
any bankruptcy, insolvency, liquidation or other similar laws of general
application;

 

19.1.6   upon becoming aware of them, inform the Agent the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against the Borrower and which might, if adversely
determined, have a Material Adverse Effect;

 

19.1.7   ensure it is at all times an authorised person under the Financial
Services and Markets Act 2000 with permission under Part IV of that Act to
accept deposits in the UK;

 

19.1.8   comply in all respects with all laws to which it may be subject, if
failure so to comply would materially impair its ability to perform its
obligations under this Agreement; and

 

19.1.9   procure that no substantial change is made to the general nature of its
business from that carried on at the date of this Agreement.

 

19.2   The Borrower shall not and shall ensure that each other member of the
Group shall not, without the prior written consent of an Instructing Group:

 

19.2.1   create, incur, assume or suffer to exist any encumbrance upon or with
respect to or enter into any contractual rights of set-off (other than as a
means of collecting or recovering any Eligible Receivables) in relation to any
Eligible Receivables or Receivable which would be Eligible Receivables but for a
failure to comply with Clauses (a) or (c) of the definition of the term
"Eligible Receivables", whether now owned or hereafter acquired, provided that
the foregoing shall not prohibit:

 

(a)   any Securitisation of Eligible Receivables other than the Transferors'
Retained Interests;

 

(b)   any Securitisation of Transferors' Retained Interests, if such
Securitisation qualifies for sale treatment in accordance with accounting
principles generally accepted in England and Wales; or

 

(c)   any Securitisation of Transferors' Retained Interests which does not
qualify for sale treatment in accordance with accounting principles generally
accepted in England and Wales;

 

19.2.2   sell, lease, transfer or otherwise dispose of, by one or more
transactions or series of transactions (whether related or not), the whole or
any part of its revenues or assets (including accounts and notes receivable,
with or without recourse) or enter into any agreements to do any of the
foregoing if to do so would result in a Material Adverse Effect (provided that
the foregoing shall not preclude the sale of investment securities for then
current market value) other than Securitisations or repurchase agreements; and

 

19.2.3   enter into any amalgamation, demerger or merger.

 

19.3   "Know your customer" checks

 

19.3.1   If:

 

(a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(b)   any change in the status of an Obligor after the date of this Agreement;
or

 

(c)   a proposed assignment or transfer by a Bank of any of its rights and
obligations under this Agreement to a party that is not a Bank prior to such
assignment or transfer,

 
obliges the Agent or any Bank (or, in the case of paragraph (c) above, any
prospective new Bank) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Bank) or any Bank (for itself or, in the case of the event described in
paragraph (c) above, on behalf of any prospective new Bank) in order for the
Agent, such Bank or, in the case of the event described in paragraph (c) above,
any prospective new Bank to carry out and be satisfied with the results of all
necessary "know your customer" or other checks in relation to any relevant
person pursuant to the transactions contemplated in this Agreement.
 

19.3.2   Each Bank shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied with the results of all necessary "know your customer" or other checks
on Banks pursuant to this Agreement.

 

19.4   The obligations of the Obligors under this Clause 19 shall remain in full
force and effect whilst any amounts are outstanding from the Borrower and/or
whilst any Bank has a Commitment under the Facility.

 
 

20.   EVENTS OF DEFAULT

 

20.1   If:

 

20.1.1   the Borrower fails to pay any amount of principal due from it hereunder
at the time, in the currency and in the manner specified herein unless such
failure is caused by an administrative or technical error and the payment is
made within three business days of its due date or, if the Borrower shall on
that due date, demonstrate to the Agent that, for any reason beyond the control
of the Borrower and not in any way attributable to any act or neglect of the
Borrower, the relevant payment cannot be so made, then within five business days
of its due date; or

 

20.1.2   the Borrower fails to pay any sum due from it hereunder (other than an
amount referred to in Clause 20.1.1 above) in the currency and in the manner
specified herein within five business days of the due date; or

 

20.1.3   any representation or statement made by the Borrower or the Guarantor
in this Agreement or in any Utilisation Request or any other notice or other
document, certificate or statement delivered by it pursuant to Clauses 17.1 or
19.1.2 is or proves to have been incorrect or misleading in any material respect
at the time it was given; or

 

20.1.4   the Borrower fails duly to perform or comply with any of the
obligations expressed to be assumed by it in Clause 18.1.1, Clause 19.1.6 or
Clause 19.2 or the Guarantor fails duly to perform or comply with the
obligations expressed to be assumed by it in Clause 18.1.2; or

 

20.1.5   the Borrower fails duly to perform or comply with any other obligation
expressed to be assumed by it in this Agreement and such failure is capable of
remedy but has not been remedied within thirty days after the Agent has given
notice thereof to the Borrower to remedy such failure to the satisfaction of the
Agent; or  

 

20.1.6   any indebtedness for borrowed money of (a) the Borrower or any other
member of the Group in an amount or aggregate amount exceeding £40,000,000 (or
its equivalent in other currencies) or (b) the Guarantor in an amount or
aggregate amount exceeding $75,000,000 (or its equivalent in other currencies),
which in each case is not paid when due after taking into account any applicable
grace periods, or any such indebtedness is declared to be or otherwise becomes
due and payable prior to its specified maturity by reason of default or event of
default or any creditor or creditors of the Borrower, any other member of the
Group or, as the case may be, the Guarantor become entitled by reason of default
or event of default to declare any such indebtedness due and payable prior to
its specified maturity; or

 

20.1.7   the Borrower or any Material Subsidiary or the Guarantor is unable to
pay its debts as they fall due, commences negotiations with any one or more of
its creditors with a view to the general readjustment or rescheduling of its
indebtedness or makes a general assignment for the benefit of or a composition
with its creditors; or

 

20.1.8   the Borrower or any Material Subsidiary or the Guarantor takes any
corporate action or other steps are taken or legal proceedings are started by
any person for its winding-up, a moratorium of any indebtedness, dissolution,
administration or re-organisation (other than any solvent reconstruction
previously approved by the Agent in writing, acting on the instructions of the
Instructing Group) or with a view to a composition, compromise, assignment or
arrangement with any of its creditors or for the appointment of a receiver,
administrator, administrative receiver, trustee or similar officer of it or of
any or all of its revenues and assets and either such actions, steps or legal
proceedings:

 

(a)   result in the relevant order being made against such company or its
revenues and assets; or

 

(b)   are not stayed, withdrawn, dismissed or discharged, as the case may be,
within sixty days of such action, steps or proceedings being commenced; or

 

20.1.9   any execution or distress is levied against or an encumbrancer takes
possession of the whole or any part considered by the Agent to be material of,
the property, undertaking or assets of the Borrower or of any Material
Subsidiary or of the Guarantor unless, in any such case, the same is being
contested in good faith by appropriate means and is removed, discharged or paid
out within thirty days; or

 

20.1.10   at any time any act, condition or thing required to be done, fulfilled
or performed in order (a) to enable either Obligor lawfully to enter into,
exercise its rights under and perform the obligations expressed to be assumed by
it in this Agreement, (b) to ensure that the obligations expressed to be assumed
by each Obligor in this Agreement are legal, valid, binding and enforceable or
(c) to make this Agreement admissible in evidence in England or the United
States of America is not done, fulfilled or performed; or

 

20.1.11   at any time it is or becomes unlawful for either Obligor to perform or
comply with any or all of its obligations hereunder or any of the obligations of
either Obligor hereunder are not or cease to be legal, valid and binding; or

 

20.1.12   an Obligor repudiates this Agreement or evidences an intention to
repudiate this Agreement; or

 

20.1.13   the Guarantor ceases to own at least seventy-five per cent. of the
issued equity share capital of the Borrower; or

 

20.1.14   the Group taken as a whole ceases to be predominantly engaged in the
credit and other similar card business, other consumer loan business and
businesses which are related thereto or are reasonable extensions thereof,

 

20.1.15   the Borrower ceases to be an authorised person under the Financial
Services and Market Act 2000 with permission under Part IV of that Act to accept
deposits in the UK,

 

20.1.16   the Guarantor:

 

(a)   becomes insolvent or generally does not pay its debts as such debts become
due; or

 

(b)   admits in writing its inability to pay its debts generally, or shall make
a general assignment for the benefit of creditors; or

 

(c)   institutes or has instituted against it any proceedings seeking (i) to
adjudicate it a bankrupt or insolvent; (ii) any liquidation, winding-up,
reorganisation, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganisation
or relief of debtors; or (iii) the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its assets, and in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of sixty days, or any of the actions
sought in such proceeding (including the entry of an order for relief against it
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its assets) shall occur; or

 

(d)   takes any action to authorise any of the foregoing actions,

 
then, and in any such case and at any time thereafter whilst such event is
continuing, the Agent may (and, if so instructed by an Instructing Group, shall)
by written notice to the Borrower:
 

20.1.17   declare the Advances to be immediately due and payable (whereupon the
same shall become so payable together with accrued interest thereon and any
other sums then owed by the Borrower hereunder) or declare the Advances to be
due and payable on demand of the Agent; and/or

 

20.1.18   declare that the Facility shall be cancelled, whereupon the same shall
be cancelled and the Commitment of each Bank shall be reduced to zero.

 

20.2   If, pursuant to Clause 20.1, the Agent declares the Advances to be due
and payable on demand of the Agent, then, and at any time thereafter, the Agent
may (and, if so instructed by an Instructing Group, shall) by written notice to
the Borrower call for repayment of the Advances on such date as it may specify
in such notice (whereupon the same shall become due and payable on such date and
the Borrower shall pay such amount on such date together with accrued interest
thereon and any other sums then owed by the Borrower hereunder) or withdraw its
declaration with effect from such date as it may specify in such notice.

 
 

21.   GUARANTEE AND INDEMNITY

 

21.1   The Guarantor irrevocably and unconditionally guarantees and agrees to
pay from time to time on demand any and every sum or sums of money which the
Borrower is at any time obligated to pay to any Finance Party under or pursuant
to this Agreement and which has become due and payable but has not been received
by the time specified in such demand (the "Guaranteed Obligations").

 

21.2   The Guarantor irrevocably and unconditionally agrees as a primary
obligation to indemnify each Finance Party from time to time on demand from and
against any loss incurred by any Finance Party as a result of any of the
Guaranteed Obligations being or becoming void, voidable, unenforceable or
ineffective as against the Borrower for any reason whatsoever, whether or not
known to any Finance Party or any other person, the amount of such loss being
the amount which the person or persons suffering it would otherwise have been
entitled to recover from the Borrower.

 

21.3   The obligations of the Guarantor herein contained shall be in addition to
and independent of every other security which any Finance Party may at any time
hold in respect of any of the Borrower's obligations under this Agreement.

 

21.4   The obligations of the Guarantor herein contained shall constitute and be
continuing obligations notwithstanding any settlement of account or other matter
or thing whatsoever and shall not be considered satisfied by any intermediate
payment or satisfaction of all or any of the obligations of the Borrower under
this Agreement and shall continue in full force and effect until final payment
in full of all amounts owing by the Borrower under this Agreement.

 

21.5   Neither the obligations of the Guarantor herein contained nor the rights,
powers and remedies conferred in respect of the Guarantor upon any Finance Party
by this Agreement or by law shall be discharged, impaired or otherwise affected
by:

 

21.5.1   the winding-up, dissolution, administration or re-organisation of the
Borrower or any other person or any change in its status, function, control or
ownership;

 

21.5.2   any of the obligations of the Borrower or any other person under this
Agreement or under any other security taken in respect of any of its obligations
under this Agreement being or becoming illegal, invalid, unenforceable or
ineffective in any respect;

 

21.5.3   time or other indulgence being granted or agreed to be granted to the
Borrower or any other person in respect of its obligations under this Agreement
or under any such other security;

 

21.5.4   any amendment to, or any variation, waiver or release of, any
obligation of the Borrower or any other person under this Agreement or under any
such other security;

 

21.5.5   any failure to take, or fully to take, any security contemplated hereby
or otherwise agreed to be taken in respect of the Borrower's obligations under
this Agreement;

 

21.5.6   any failure to realise or fully to realise the value of, or any
release, discharge, exchange or substitution of, any security taken in respect
of the Borrower's obligations under this Agreement;

 

21.5.7   the release of any other guarantor or any other person under the terms
of any composition or arrangement with any creditor of any member of the Group;
or

 

21.5.8   other than payment in full of the Guaranteed Obligations, any other
act, event or omission whatsoever which, but for this Clause 21.5, might operate
to discharge, impair or otherwise affect any of the obligations of the Guarantor
herein contained or any of the rights, powers or remedies conferred upon any of
the Finance Parties by this Agreement or by law.

 

21.6   Any settlement or discharge between the Guarantor and any of the Finance
Parties shall be conditional upon no security or payment to any Finance Party by
an Obligor or any other person on behalf of an Obligor being avoided or reduced
by virtue of any laws relating to bankruptcy, insolvency, liquidation or similar
laws of general application and, if any such security or payment is so avoided
or reduced, each Finance Party shall be entitled to recover the value or amount
of such security or payment from the Guarantor subsequently as if such
settlement or discharge had not occurred.

 

21.7   No Finance Party shall be obliged before exercising any of the rights,
powers or remedies conferred upon them in respect of the Guarantor by this
Agreement or by law:

 

21.7.1   to make any other demand of the Borrower;

 

21.7.2   to take any action or obtain judgment in any court against the
Borrower;

 

21.7.3   to make or file any claim or proof in a winding-up or dissolution of
the Borrower; or

 

21.7.4   to enforce or seek to enforce any other security taken in respect of
any of the obligations of the Borrower under this Agreement.

 

21.8   The Guarantor agrees that, so long as any Guaranteed Obligations are
outstanding, the Guarantor shall not exercise any rights which the Guarantor may
at any time have by reason of performance by it of its obligations hereunder;

 

21.8.1   to be indemnified by the Borrower; and/or

 

21.8.2   to claim any contribution from any other guarantor of the Borrower's
obligations under this Agreement; and/or

 

21.8.3   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of any Finance Party under this
Agreement or of any other security taken pursuant to, or in connection with,
this Agreement by all or any of the Finance Parties; and/or

 

21.8.4   to commence or claim in any insolvency or similar proceedings against
the Borrower.

 

21.9   In the event of payment being received by the Guarantor in breach of
Clause 21.8, the Guarantor will pay or transfer to the Agent on behalf of the
Finance Parties any sum which shall have been received by it from the Borrower
in consequence of such breach (which sum shall as between the Borrower and the
Guarantor be deemed not to have reduced the liability of the Borrower to the
Guarantor), and until such payment or transfer, the Guarantor will hold such
sums on trust for the Finance Parties, provided however that these provisions
shall not constitute or create or be deemed to constitute or create any
encumbrance or other security interest of any kind.

 
 

22.   DEFAULT INTEREST AND INDEMNITY

 

22.1   If any sum due and payable by an Obligor hereunder is not paid on the due
date therefor in accordance with the provisions of Clause 24 or if any sum other
than a sum as previously referred to in this Clause 22.1 due and payable by such
Obligor under any judgment of any court in connection herewith is not paid on
the date of such judgment, the period beginning on such due date or, as the case
may be, the date of such judgment and ending on the date upon which the
obligation of such Obligor to pay such sum (the balance thereof for the time
being unpaid being herein referred to as an "unpaid sum") is discharged shall be
divided into successive periods, each of which (other than the first) shall
start on the last day of the preceding such period and the duration of each of
which shall (except as otherwise provided in this Clause 22) be selected by the
Agent having regard to the likely period of default.

 

22.2   During each such period relating thereto as is mentioned in Clause 22.1
an unpaid sum shall bear interest (before as well as after judgment) at the rate
per annum which is the sum from time to time of one per cent., the Margin, the
Mandatory Cost in respect thereof at such time (if applicable) and LIBOR or, in
relation to any Advance in euro, EURIBOR on the Quotation Date therefor provided
that:

 

22.2.1   if, for any such period, LIBOR, or, in relation to any Advance in euro,
EURIBOR cannot be determined, the rate of interest applicable to such unpaid sum
shall be the sum from time to time of one per cent., the Margin, the Mandatory
Cost in respect thereof at such time (if applicable) and the rate per annum
determined by the Agent to be the arithmetic mean (rounded upwards to four
decimal places) of the rates notified by each Reference Bank to the Agent before
the last day of such period to be those which express as a percentage rate per
annum the cost to it of funding from whatever sources it may reasonably select
its portion of such unpaid sum for such period; and

 

22.2.2   if such unpaid sum is all or part of an Advance which became due and
payable on a day other than the last day of the Term thereof, the first such
period applicable thereto shall be of a duration equal to the unexpired portion
of that Term and the rate of interest applicable thereto from time to time
during such period shall be that which exceeds by one per cent. the rate which
would have been applicable to it had it not so fallen due.

 

22.3   Any interest which shall have accrued under Clause 22.2 in respect of an
unpaid sum shall be due and payable and shall be paid by the relevant Obligor at
the end of the period by reference to which it is calculated or on such other
date or dates as the Agent may specify by written notice to that Obligor.

 

22.4   If any Bank or the Agent on its behalf receives or recovers all or any
part of such Bank's share of an Advance otherwise than on the last day of the
Term thereof, the Borrower shall pay to the Agent within three business days of
the Agent's demand for account of such Bank an amount equal to the amount (if
any) by which (i) the additional interest which would have been payable on the
amount so received or recovered had it been received or recovered on the last
day of the Term thereof exceeds (ii) the amount of interest which, in the
reasonable opinion of the Agent, would have been payable to the Agent or such
Bank (as applicable) on the last day of the Term thereof in respect of a deposit
in the currency of the amount so received or recovered equal to the amount so
received or recovered placed by it with a prime bank in London for a period
starting on the third business day following the date of such receipt or
recovery and ending on the last day of the Term thereof.

 

22.5   The Borrower undertakes to indemnify within three business days of the
Agent's demand:

 

22.5.1   each of the Agent, the Arrangers and the Banks against any reasonable
cost, claim, loss, expense (including legal fees) or liability together with any
VAT thereon, which any of them may sustain or incur as a direct consequence of
the occurrence of any Event of Default or any default by the Borrower in the
performance of any of the obligations expressed to be assumed by it in this
Agreement;

 

22.5.2   the Agent against any reasonable cost or loss it may suffer or incur as
a result of (i) its entering into, or performing, any foreign exchange contract
for the purposes of Clause 24 or (ii) its implementing the provisions of Clause
23;

 

22.5.3   each Bank against any reasonable loss it may suffer as a result of its
funding its portion of an Advance requested by the Borrower hereunder but not
made by reason of the operation of any provision hereof;

 

22.5.4   each Bank against any loss it may suffer or incur as a result of its
funding its portion of an Advance in an Optional Currency which is denominated
in a Committed Currency by reason of the provisions of sub-clauses 6.2.1 or
6.2.2 of Clause 6.2; and

 

22.5.5   each Bank against any cost or loss it may suffer as a result of any
minimum reserve requirements imposed on it by the European Central Bank in
relation to a Utilisation or any funding of a Utilisation (except to the extent
such losses are caused by the wilful misconduct or gross negligence of such
Bank). A Bank intending to make a claim pursuant to this sub-clause shall
deliver to the Agent a certificate setting out in reasonable detail the basis of
such claim whereupon the Agent shall deliver to the Borrower a copy of such
certificate.

 

22.6   Any unpaid sum shall (for the purposes of this Clause 22, Clause 12.1 and
Schedule 5 (Mandatory Cost)) be treated as an advance and accordingly in this
Clause 22 and Schedule 5 (Mandatory Cost) the term "Advance" includes any unpaid
sum and "Term", in relation to an unpaid sum, includes each such period relating
thereto as is mentioned in Clause 22.1.

 
 

23.   CURRENCY OF ACCOUNT AND PAYMENT

 

23.1   Sterling is the currency of account and payment for each and every sum at
any time due from an Obligor hereunder provided that:

 

23.1.1   each repayment of an Advance or a part thereof shall be made in the
currency in which such Advance is denominated at the time of that repayment;

 

23.1.2   each payment of interest shall be made in the currency in which the sum
in respect of which such interest is payable is denominated;

 

23.1.3   any amount expressed to be payable in a currency other than Sterling
shall be paid in that other currency;

 

23.1.4   each payment in respect of costs and expenses shall be made in the
currency in which the same were incurred; and

 

23.1.5   each payment pursuant to Clause 11.2 or Clause 13.1 shall be made in
the currency specified by the party claiming thereunder.

 

23.2   If any sum due from an Obligor under this Agreement or any order or
judgment given or made in relation hereto has to be converted from the currency
(the "first currency") in which the same is payable hereunder or under such
order or judgment into another currency (the "second currency") for the purpose
of (i) making or filing a claim or proof against such Obligor, (ii) obtaining an
order or judgment in any court or other tribunal or (iii) enforcing any order or
judgment given or made in relation hereto, such Obligor, as a separate and
independent obligation, shall indemnify and hold harmless each of the persons to
whom such sum is due from and against any loss suffered as a result of any
discrepancy between (a) the rate of exchange used for such purpose to convert
the sum in question from the first currency into the second currency and (b) the
rate or rates of exchange at which such person may in the ordinary course of
business purchase the first currency with the second currency upon receipt of a
sum paid to it in satisfaction, in whole or in part, of any such order,
judgment, claim or proof.

 
 

24.   PAYMENTS

 

24.1   On each date on which this Agreement requires an amount to be paid by an
Obligor or any of the Banks hereunder, such Obligor or, as the case may be, such
Bank shall make the same available to the Agent:

 

24.1.1   where such amount is denominated in Sterling, by payment in Sterling
and in immediately available, freely transferable, cleared funds to Lloyds TSB
Bank plc, Treasury Division, Faryner's House, 25 Monument Street London EC3R 3BP
(Sort Code 30-15-57) for the credit of account number 0002727 quoting reference
"Loans Administration Department, Bristol, Re MBNA" (or such other sort-code,
account or bank as the Agent may have specified for this purpose); or

 

24.1.2   where such amount is denominated in a Committed Currency (other than
Sterling) or an Optional Currency, by payment in such Committed Currency or
Optional Currency and in immediately available, freely transferable, cleared
funds to such account with such bank in the principal financial centre of the
country of such Committed Currency or Optional Currency (or, in the case of
amounts denominated in euro, in the financial centre reasonably designated by
the Agent for this purpose) as the Agent shall have specified for this purpose.

 

24.2   If, at any time, it shall become impracticable (by reason of any action
of any governmental authority or any change in law, exchange control regulations
or any similar event) for an Obligor to make any payments hereunder in the
manner specified in Clause 24.1, then such Obligor may agree with each or any of
the Banks to such reasonable alternative arrangements (which arrangements the
Bank may not unreasonably decline) for the payment direct to such Bank of
amounts due to such Bank hereunder provided that, in the absence of any such
agreement with any Bank, such Obligor shall be obliged to make all payments due
to such Bank in the manner specified herein. Upon reaching such agreement such
Obligor and such Bank shall immediately notify the Agent thereof and shall
thereafter promptly notify the Agent of all payments made direct to such Bank.

 

24.3   Save as otherwise provided herein, each payment received by the Agent for
the account of another person pursuant to Clause 24.1 shall:

 

24.3.1   in the case of a payment received for the account of the Borrower, be
made available by the Agent to the Borrower by application:

 

(a)   first, in or towards payment the same day (in the currency and funds of
receipt) of any amount then due from the Borrower hereunder to the person from
whom the amount was so received or in or towards the purchase of any amount of
any currency to be so applied; and

 

(b)   secondly, in or towards payment the same day (in the currency and funds of
receipt) to such account of the Borrower with such bank in the principal
financial centre of the country of the currency of such payment (or, in the case
of amounts denominated in euro, in the principal financial centre of a
Participating Member State or London) as the Borrower shall have previously
notified to the Agent for this purpose; and

 

24.3.2   in the case of any other payment, be made available by the Agent to the
person for whose account such payment was received (in the case of a Bank, for
the account of the Facility Office) for value the same day by transfer to such
account of such person with such bank in the principal financial centre of the
country of the currency of such payment (or, in the case of amounts denominated
in euro, in the financial centre reasonably designated by the Agent for this
purpose) as such person shall have previously notified to the Agent.

 

24.4   All payments required to be made by an Obligor hereunder shall be
calculated without reference to any set-off or counterclaim and shall be made
free and clear of and without any deduction for or on account of any set-off or
counterclaim.

 

24.5   Where a sum is to be paid hereunder to the Agent for account of another
person, the Agent shall not be obliged to make the same available to that other
person until it has been able to establish to its reasonable satisfaction that
it has actually received such sum, but if it does so and it proves to be the
case that it had not actually received such sum, then the person to whom such
sum was so made available shall on request refund the same to the Agent together
with an amount sufficient to indemnify the Agent against any cost or loss it may
have suffered or incurred by reason of its having paid out such sum prior to its
having received such sum.

 
 

25.   SET-OFF

 
Following the occurrence of an Event of Default which is continuing, each
Obligor authorises each Bank to apply any credit balance to which such Obligor
is entitled on any account of such Obligor with that Bank in satisfaction of any
sum due and payable from such Obligor to such Bank hereunder but unpaid,
provided that such Bank shall only exercise such right if in its opinion it is
satisfied that such sum is due and payable to such Bank but is unpaid. For this
purpose, each Bank is authorised to purchase with the moneys standing to the
credit of any such account such other currencies as may be necessary to effect
such application. No Bank shall be obliged to exercise any right given to it by
this Clause 25. If a Bank sets off an obligation under this Agreement, that Bank
will promptly notify the Agent and the relevant Obligor (but, for the avoidance
of doubt, the failure of such Bank to provide such notice shall not affect such
Bank's rights under this Clause 25). The notice will provide details of the
amount set off.
 
 

26.   REDISTRIBUTION OF PAYMENTS

 

26.1   If, at any time, the proportion which any Bank (a "Recovering Bank") has
received or recovered (whether by payment, the exercise of a right of set-off or
combination of accounts or otherwise) in respect of its portion of any payment
(a "relevant payment") to be made under this Agreement by an Obligor for account
of such Recovering Bank and one or more other Banks is greater (the portion of
such receipt or recovery giving rise to such excess proportion being herein
called an "excess amount") than the proportion thereof so received or recovered
by the Bank or Banks so receiving or recovering the smallest proportion thereof
(which shall include a nil receipt), then:

 

26.1.1   such Recovering Bank shall pay to the Agent an amount equal to such
excess amount;

 

26.1.2   there shall thereupon fall due from such Obligor to such Recovering
Bank an amount equal to the amount paid out by such Recovering Bank pursuant to
sub-clause 26.1.1 above, the amount so due being, for the purposes hereof,
treated as if it were an unpaid part of such Recovering Bank's portion of such
relevant payment; and

 

26.1.3   the Agent shall treat the amount received by it from such Recovering
Bank pursuant to sub-clause 26.1.1 above as if such amount had been received by
it from such Obligor in respect of such relevant payment and shall pay the same
to the persons entitled thereto (including such Recovering Bank) pro rata to
their respective entitlements thereto,

 
provided that to the extent that any excess amount is attributable to a payment
to a Bank pursuant to Clause 24.3.1(a) such portion of such excess amount as is
so attributable shall not be required to be shared pursuant hereto.
 

26.2   If any sum (a "relevant sum") received or recovered by a Recovering Bank
in respect of any amount owing to it by an Obligor becomes repayable and is
repaid by such Recovering Bank, then:

 

26.2.1   each Bank which has received a share of such relevant sum by reason of
the implementation of Clause 26.1 shall, upon request of the Agent, pay to the
Agent for account of such Recovering Bank an amount equal to its share of such
relevant sum; and

 

26.2.2   there shall thereupon fall due from such Obligor to each such Bank an
amount equal to the amount paid out by it pursuant to sub-clause 26.2.1 above,
the amount so due being, for the purposes hereof, treated as if it were the sum
payable to such Bank against which such Bank's share of such relevant sum was
applied.

 

26.3   A Bank shall not be obliged to share any amount with any other Bank which
it has received or recovered as a result of taking legal proceedings where such
other Bank had an opportunity to participate in those legal proceedings but did
not do so and did not take separate legal proceedings.

 
 

27.   FEES

 

27.1   The Borrower shall pay to the Agent for account of each Bank a facility
fee calculated at the rate of 0.08 per cent. per annum on the amount of such
Bank's Commitment from day to day during the Availability Period and payable in
arrear on the last day of each successive period of three months which ends
during such period and on the last day of the Availability Period provided that
such fee shall also be payable on the date upon which any Commitment is
cancelled (and in respect of the amount so cancelled).

 

27.2   If the Utilisation of the Facility is greater than 50 per cent. of the
Total Commitments at any time the Borrower shall pay to the Agent for account of
each Bank pro-rata a utilisation fee calculated at the rate of 0.025 per cent.
per annum on the aggregate principal amount of the Loan outstanding. Such fee
shall be calculated and if payable, shall accrue on a daily basis and is payable
in arrear on the last day of each successive period of three months which ends
during such period and on the Final Maturity Date.

 

27.3   The Borrower shall pay to the Agent for account of each Arranger (for
distribution in accordance with a mandate letter dated 13 September, 2004) the
fees specified in the letter of even date herewith from the Arrangers to the
Borrower. Such fees shall be calculated and, if payable shall accrue at the
times, and in the amounts, specified in such letter.

 

27.4   The Borrower shall pay to the Agent for its own account the agency fees
specified in the letter of even date herewith from the Agent to the Borrower.
Such fee shall be calculated and, if payable shall accrue at the times, and in
the amounts, specified in such letter.

 
 

28.   COSTS AND EXPENSES

 

28.1   The Borrower shall, from time to time on demand of the Agent, reimburse
the Agent for all reasonable costs and expenses (including legal fees up to the
amount agreed by the Agent with the Borrower) together with any VAT thereon
incurred by it in connection with the negotiation, preparation, execution,
printing and syndication of this Agreement and the completion of the
transactions herein contemplated.

 

28.2   The Borrower shall, from time to time on demand of the Agent, reimburse
the Agent, the Arrangers and the Banks for all reasonable costs and expenses
(including legal fees) together with any VAT thereon incurred in or in
connection with the preservation and/or enforcement of any of the rights of the
Agent, the Arrangers and the Banks under this Agreement except to the extent
such costs and expenses result from negligence or wilful misconduct of the
Agent, the Arrangers or the Banks.

 

28.3   The Obligors shall pay all United Kingdom and United States of America
stamp, registration and other taxes to which this Agreement or any judgment
given in connection herewith is or at any time may be subject and shall, from
time to time within three business days of the demand of the Agent, indemnify
the Agent, the Arrangers and the Banks against any liabilities, costs, claims
and expenses resulting from any failure to pay or any delay in paying any such
tax.

 

28.4   If any Obligor fails to perform any of its obligations under this
Clause 28, each Bank shall, in its Proportion, indemnify each of the Agent and
the Arrangers against any loss incurred by any of them as a result of such
failure except to the extent that such loss results directly from the Agent's
negligence or wilful misconduct and the Borrower shall forthwith reimburse each
Bank for any payment made by it pursuant to this Clause 28.4.

 
 

29.   THE AGENT, THE ARRANGERS AND THE BANKS

 

29.1   Each Arranger and each Bank hereby appoints the Agent to act as its agent
in connection herewith and authorises the Agent to exercise such rights, powers,
authorities and discretions as are specifically delegated to the Agent by the
terms hereof together with all such rights, powers, authorities and discretions
as are reasonably incidental thereto.

 

29.2   The Agent may:

 

29.2.1   assume that:

 

(a)   any representation made by an Obligor in connection herewith is true;

 

(b)   no Default has occurred;

 

(c)   the Obligors are not in breach of or default under their obligations
hereunder; and

 

(d)   any right, power, authority or discretion vested herein upon an
Instructing Group, the Banks or any other person or group of persons has not
been exercised,

 
unless it has, in its capacity as agent for the Banks, received notice to the
contrary from any other party hereto;
 

29.2.2   assume that the Facility Office of each Bank is that last notified to
it until it has received from such Bank a notice designating some other office
of such Bank to replace its Facility Office and act upon any such notice until
the same is superseded by a further such notice;

 

29.2.3   engage and pay for the advice or services of any lawyers, accountants,
surveyors or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained;

 

29.2.4   rely as to any matters of fact which might reasonably be expected to be
within the knowledge of an Obligor upon a certificate signed by or on behalf of
such Obligor;

 

29.2.5   rely upon any communication or document believed by it to be genuine;

 

29.2.6   save as otherwise provided herein, refrain from exercising any right,
power or discretion vested in it as agent hereunder unless and until instructed
by an Instructing Group as to whether or not such right, power or discretion is
to be exercised and, if it is to be exercised, as to the manner in which it
should be exercised; and

 

29.2.7   refrain from acting in accordance with any instructions of an
Instructing Group to begin any legal action or proceeding arising out of or in
connection with this Agreement until it shall have received such security as it
may require (whether by way of payment in advance or otherwise) for all costs,
claims, losses, expenses (including legal fees) and liabilities together with
any VAT thereon which it will or may expend or incur in complying with such
instructions.

 

29.3   The Agent shall:

 

29.3.1   promptly inform each Bank of the contents of any notice or document
received by it in its capacity as Agent from either Obligor hereunder;

 

29.3.2   promptly notify each Bank of the occurrence of any Default or any
default by the Borrower in the due performance of or compliance with its
obligations under this Agreement of which the Agent has express notice from any
other party hereto;

 

29.3.3   save as otherwise provided herein, act as agent hereunder in accordance
with any instructions given to it by an Instructing Group, which instructions
shall be binding on all of the Arrangers and the Banks; and

 

29.3.4   save as otherwise provided herein, if so instructed by an Instructing
Group, refrain from exercising any right, power or discretion vested in it as
agent hereunder.

 

29.4   Notwithstanding anything to the contrary expressed or implied herein,
neither the Agent nor any of the Arrangers shall:

 

29.4.1   be bound to enquire as to:

 

(a)   whether or not any representation made by an Obligor in connection
herewith is true;

 

(b)   the occurrence or otherwise of any Default;

 

(c)   the performance by the Obligors of their obligations hereunder; or

 

(d)   any breach of or default by an Obligor of or under its obligations
hereunder;

 

29.4.2   be bound to account to any Bank for any sum or the profit element of
any sum received by it for its own account;

 

29.4.3   be bound to disclose to any other person any information relating to
any member of the Group if such disclosure would or might in its opinion
constitute a breach of any law or regulation or be otherwise actionable at the
suit of any person; or

 

29.4.4   be under any obligations other than those for which express provision
is made herein.

 

29.5   Each Bank shall, in its Proportion, from time to time on demand by the
Agent, indemnify the Agent, against any and all costs, claims, losses, expenses
(including legal fees) and liabilities together with any VAT thereon which the
Agent may incur, otherwise than by reason of its own gross negligence or wilful
misconduct, in acting in its capacity as agent hereunder.

 

29.6   Neither the Agent and the Arrangers nor any of them accepts any
responsibility for the accuracy and/or completeness of any information supplied
by the Borrower in connection herewith or for the legality, validity,
effectiveness, adequacy or enforceability of this Agreement or any related
document and neither the Agent and the Arrangers nor any of them shall be under
any liability as a result of taking or omitting to take any action in relation
to this Agreement or any related document, save in the case of gross negligence
or wilful misconduct.

 

29.7   Each of the Banks agrees that it will not assert or seek to assert
against any director, officer, employee or agent of the Agent or any Arranger
any claim it might have against any of them in respect of the matters referred
to in Clause 29.6. Any director, officer, employee or agent of the Agent or an
Arranger may rely on this Clause 29.7 and enforce its terms under the Contracts
(Rights of Third Parties) Act 1999.

 

29.8   The Agent and each of the Arrangers may accept deposits from, lend money
to and generally engage in any kind of banking or other business with each
Obligor or any of its respective related entities.

 

29.9   The Agent may resign its appointment hereunder at any time without
assigning any reason therefor by giving not less than thirty days' prior written
notice to that effect to each of the other parties hereto provided that no such
resignation shall be effective until a successor for the Agent is appointed in
accordance with the succeeding provisions of this Clause 29 and has accepted
such appointment in writing.

 

29.10   If the Agent gives notice of its resignation pursuant to Clause 29.9,
then any reputable and experienced bank or other financial institution may (with
the prior consent of the Borrower, such consent not to be unreasonably withheld
provided that it is understood that such consent may be withheld in relation to
a bank or financial institution whose primary business is similar to or in
direct competition with that of the Group) be appointed as a successor to the
Agent by an Instructing Group during the period of such notice but, if no such
successor is so appointed, the Agent may appoint such a successor itself.

 

29.11   If a successor to the Agent is appointed under the provisions of
Clause 29.10, then upon such successor's acceptance of such appointment (i) the
retiring Agent shall be discharged from any further obligation hereunder but
shall remain entitled to the benefit of the provisions of this Clause 29 and
(ii) its successor and each of the other parties hereto shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been a party hereto.

 

29.12   It is understood and agreed by each Bank that it has itself been, and
will continue to be, solely responsible for making its own independent appraisal
of and investigations into the financial condition, creditworthiness, condition,
affairs, status and nature of the Obligors and, accordingly, each Bank warrants
to the Agent and the Arrangers that it has not relied on and will not hereafter
rely on the Agent and the Arrangers nor any of them:

 

29.12.1   to check or enquire on its behalf into the adequacy, accuracy or
completeness of any information provided by the Borrower in connection with this
Agreement or the transactions herein contemplated (whether or not such
information has been or is hereafter circulated to such Bank by the Agent and
the Arrangers or any of them); or

 

29.12.2   to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Obligors.

 

29.13   In acting as Agent for the Banks, the Agent's agency division shall be
treated as a separate entity from any other of its divisions or departments and,
notwithstanding the foregoing provisions of this Clause 29, in the event that
the Agent should act for either Obligor in any capacity in relation to any other
matter, any information given by either Obligor to the Agent in such other
capacity may be treated as confidential by the Agent.

 

29.14   Nothing in this Agreement will oblige the Agent or the Arranger to
satisfy any know your customer requirement in relation to the identity of any
person on behalf of any Finance Party.

 

29.15   Each Finance Party confirms to the Agent and each Arranger that it is
solely responsible for any know your customer requirement it is required to
carry out and that it may not rely on any statement in relation to those
requirements made by any other person.

 
 

30.   BENEFIT OF AGREEMENT

 
This Agreement shall be binding upon and enure to the benefit of each party
hereto and its or any subsequent successors, Transferees and assigns.
 
 

31.   ASSIGNMENTS AND TRANSFERS BY THE BORROWER

 
The Obligors shall not be entitled to assign or transfer all or any of their
rights, benefits and obligations hereunder without the prior written consent of
the Banks.
 
 

32.   ASSIGNMENTS AND TRANSFERS BY BANKS

 

32.1   Any Bank may, at any time, assign all or any of its rights and benefits
hereunder or transfer in accordance with Clause 32.3 all or any of its rights,
benefits and obligations to a person subject to the prior written consent of the
Borrower and the Agent (except in relation to any assignment or transfer to an
existing Bank or an Affiliate of any existing Bank) (in each case, such consent
not to be unreasonably withheld or delayed provided that it is understood that
such consent may be withheld in relation to a bank or financial institution
whose primary business is similar to or in direct competition with that of the
Group or where the Borrower reasonably considers that the credit-worthiness of
the transferee bank is substantially below that of the transferor bank and
provided further that the Borrower will be deemed to have given its consent ten
business days after a Bank has requested it unless such consent is expressly
refused by the Borrower within that time). Unless the Borrower and the Agent
agree otherwise, any partial assignment, transfer or novation must be a minimum
Commitment amount of £10,000,000 and an integral multiple of £5,000,000.

 

32.2   If any Bank assigns all or any of its rights and benefits hereunder in
accordance with Clause 32.1, then, unless and until the assignee has agreed with
the Agent, the Arrangers and the other Banks that it shall be under the same
obligations towards each of them as it would have been under if it had been an
original party hereto as a Bank, the Agent, the Arrangers and the other Banks
shall not be obliged to recognise such assignee as having the rights against
each of them which it would have had if it had been such a party hereto.

 

32.3   If any Bank wishes to transfer all or any of its rights, benefits and/or
obligations hereunder as contemplated in Clause 32.1, then such transfer may be
effected by the delivery to the Agent of a duly completed and duly executed
Transfer Certificate in which event, on the later of the Transfer Date specified
in such Transfer Certificate and the fifth business day after (or such earlier
business day endorsed by the Agent on such Transfer Certificate falling on or
after) the date of delivery of such Transfer Certificate to the Agent:

 

32.3.1   to the extent that in such Transfer Certificate the Bank party thereto
seeks to transfer its rights, benefits and obligations hereunder, such Bank and
the other parties hereto at such time shall be released from further obligations
towards one another hereunder and their respective rights against one another
shall be cancelled (such rights, benefits and obligations being referred to in
this Clause 32.3 as "discharged rights and obligations");

 

32.3.2   the Obligors and the Transferee party thereto shall assume obligations
towards one another and/or acquire rights against one another which differ from
such discharged rights and obligations only insofar as the Obligors and such
Transferee have assumed and/or acquired the same in place of the Obligors and
such Bank; and

 

32.3.3   the Agent, the Arrangers, such Transferee and the other Banks shall
acquire the same rights and benefits and assume the same obligations between
themselves as they would have acquired and assumed had such Transferee been an
original party hereto as a Bank with the rights, benefits and/or obligations
acquired or assumed by it as a result of such transfer.

 

32.4   On the date upon which a transfer takes effect pursuant to Clause 32.3,
the Transferee in respect of such transfer shall pay to the Agent for its own
account a transfer fee of £1,500.

 

32.5   If, at any time, a Bank assigns or transfers any of its rights, benefits
and obligations hereunder or transfers its Facility Office and, at the time of
such assignment or transfer there arises an obligation on the part of the
Borrower under Clauses 11 and 13 to pay to that Bank or its assignee or
transferee any amount in excess of the amount it would have then been obliged to
pay but for the assignment or transfer then the Borrower shall not be obliged to
pay the amount of such excess.

 

32.6   For the avoidance of doubt, if any Bank assigns all or any of its rights
hereunder in accordance with Clause 32.1 or transfers all or any of its rights,
benefits and/or obligations hereunder as contemplated in Clause 32.1, the
relevant assignee or transferee, by accepting such assignment or entering into
such transfer, shall represent to the Borrower that it is a Qualifying Bank, and
agrees that it shall notify the Borrower if at any time it is not, or will cease
to be, a Qualifying Bank as soon as reasonably practicable upon becoming aware
of such event.

 

32.7   No assignment or transfer under this Clause 32 will be effective until
the Agent has completed all know your customer requirements relating to any
person that it is required to carry out in relation to such assignment or
transfer. The Agent is not obliged to execute a Transfer Certificate until it
has completed all know your customer requirements to its satisfaction.

 
 

33.   DISCLOSURE OF INFORMATION

 

33.1   Neither the Agent, the Arrangers nor any Bank may disclose to any actual
or potential assignee or Transferee or to any person who may otherwise enter
into contractual relations with such Bank in relation to this Agreement any
information about the Obligors without the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed) and then only on
the basis that prior to any such disclosure the recipient of such information
agrees to preserve in accordance with Clause 33.2 the confidentiality of any
information relating to the Guarantor, the Borrower and the Group received by it
and the Agent has received a written undertaking addressed to the Borrower and
the proposed assignor or transferor to that effect.

 

33.2   The Agent, the Arrangers and each Bank agree that they will treat as
confidential all information provided to it by the Borrower or its agents in
relation to the Facility and only use such information or disclose it to others
in connection with arrangements arising under this Agreement except that the
Agent, the Arrangers or any Bank, as the case may be, may disclose such
information:

 

33.2.1   in accordance with Clause 33.1;

 

33.2.2   to the extent to which it is required to do so by law or by order of
any court or at the request of any regulatory body;

 

33.2.3   if necessary or advisable, in connection with any legal proceedings
relating to this Agreement provided that where the Obligors are not a party to
such legal proceedings then the Borrower must be given prior notification to
such information being disclosed;

 

33.2.4   to their employees, directors, agents, lawyers, accountants and other
professional advisors and to such of their officers, directors, employees,
agents, independent auditors and representatives of such Agent, Arranger or Bank
as need to know such information in connection with such party's administration
of its obligations hereunder provided that such persons referred to in this
sub-clause 33.2.4 must be informed of the confidential nature of the information
and of the restrictions imposed herein; and

 

33.2.5   to the extent that such information is or otherwise becomes public
information (otherwise than by disclosure by any of the Agent, the Arrangers or
any Bank).

 
 

34.   CALCULATIONS AND EVIDENCE OF DEBT

 

34.1   Any interest, commission or fee accruing hereunder shall accrue from day
to day and shall be calculated on the basis of the actual number of days elapsed
and a year of 365 days (or, in the case of any Advance not denominated in
Sterling, 360 days) or, in any case where market practice differs, in accordance
with market practice.

 

34.2   Any repayment of an Advance denominated in a Committed Currency or in an
Optional Currency shall reduce the amount of such Advance by the amount of such
Committed Currency or Optional Currency respectively repaid and shall reduce the
Sterling Amount of such Advance proportionately.

 

34.3   If on any occasion a Reference Bank or Bank fails to supply the Agent
with a quotation required of it under the foregoing provisions of this
Agreement, the rate for which such quotation was required shall be determined
from those quotations which are supplied to the Agent provided that at least two
Reference Banks supply a quotation.

 

34.4   Each Bank shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it hereunder.

 

34.5   The Agent shall maintain on its books a control account or accounts in
which shall be recorded (a) the amount and type of any Utilisation made or
arising hereunder and each Bank's share therein, (b) the amount of all
principal, interest and other sums due or to become due from an Obligor to any
of the Banks hereunder and each Bank's share therein and (c) the amount of any
sum received or recovered by the Agent hereunder and each Bank's share therein.

 

34.6   In any legal action or proceeding arising out of or in connection with
this Agreement, the entries made in the accounts maintained pursuant to
Clauses 34.4 and 34.5 shall be prima facie evidence of the existence and amounts
of the obligations of the Obligors therein recorded.

 

34.7   A certificate of a Bank as to (a) the amount by which a sum payable to it
hereunder is to be increased under Clause 11.1 or (b) the amount for the time
being required to indemnify it against any such cost, payment or liability as is
mentioned in Clause 11.2 or 13.1 shall, in the absence of manifest error, be
conclusive for the purposes of this Agreement.

 

34.8   A certificate of the Agent as to the amount at any time due from the
Borrower hereunder or the amount which, but for any of the obligations of the
Borrower hereunder being or becoming void, voidable, unenforceable or
ineffective, at any time would have been due from the Borrower hereunder shall,
in the absence of manifest error, be prima facie evidence for the purposes of
Clause 21.

 
 

35.   REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of the Agent,
the Arrangers and the Banks or any of them, any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.
 
 

36.   COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
 
 

37.   AMENDMENTS

 

37.1   With the prior written consent of an Instructing Group, the Agent, the
Borrower and the Guarantor may from time to time enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or changing in any manner the rights of all or any of the Agent,
the Arrangers and the Banks or of the Borrower or the Guarantor hereunder, and,
at the request of the Borrower with the prior consent of an Instructing Group,
the Agent on behalf of the Arrangers and the Banks may execute and deliver to
the Borrower a written instrument waiving prospectively or retrospectively, on
such terms and conditions as the Agent may specify in such instrument, any of
the requirements of this Agreement or any Event of Default and its consequences
provided, however, that:

 

37.1.1   no waiver and no amendment, supplement or modification shall, without
the prior consent of all the Banks:

 

(a)   amend or modify the definitions of Final Maturity Date or Instructing
Group;

 

(b)   amend, modify or waive any provision of Clauses 18.1.1, 19.2.1 or 26 or
this Clause 37;

 

(c)   increase any Bank's Commitment (other than pursuant to Clause 32), the
amount of the Facility, change the principal amount of or currency of any
Advance or extend the Term of any Advance; or

 

(d)   decrease the amount of, change the currency of or extend the date for any
payment of interest, fees or any other amount payable to all or any of the
Agent, the Arrangers and the Banks; and

 

37.1.2   notwithstanding any other provision hereof, the Agent shall not be
obliged to agree to any waiver, amendment, supplement or modification if the
same would:

 

(a)   amend, modify or waive any provision of this Clause 37; or

 

(b)   otherwise amend, modify or waive any of the Agent's rights under this
Agreement or subject the Agent to any additional obligations thereunder.

 

37.2   If the Borrower or the Guarantor requests any amendment, supplement,
modification or waiver in accordance with Clause 37.1, then the Borrower shall,
within five business days of demand of the Agent, reimburse the Agent for all
costs and expenses (including legal fees) together with any VAT thereon
reasonably incurred by the Agent in the negotiation, preparation and execution
of any written instrument contemplated by Clause 37.1.

 
 

38.   PARTIAL INVALIDITY

 
If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
 
 

39.   NOTICES

 

39.1   Each communication to be made hereunder shall be made in writing and,
unless otherwise stated, may be given:

 

(a)   in person, by telex, telefax or letter; or

 

(b)   if between the Agent and a Bank and the Agent and the Bank agree, by
e-mail or other electronic communication.

 

39.2   Any communication or document to be made or delivered by one person to
another pursuant to this Agreement shall (unless that other person has by
fifteen days' written notice to the Agent specified another address) be made or
delivered to that other person at the address, telex or telefax number
identified with its signature below (or, in the case of a Transferee, at the end
of the Transfer Certificate to which it is a party as Transferee) and shall be
deemed to have been made or delivered, in the case of any communication made by
letter, when left at that address or, as the case may be, ten days after being
deposited in the post postage prepaid in an envelope addressed to that other
person at that address and in the case of any communication made by telex or
telefax, when transmission thereof has been completed provided that where such
communication has been transmitted after office hours at the place of receipt,
then delivery shall be deemed to be made on the next business day following such
transmission and in the case of any e-mail or electronic communication, when
received in legible form. Any communication or document to be made or delivered
to the Agent shall be effective only when received by the Agent and then only if
the same is expressly marked for the attention of the department or officer
identified with the Agent's signature below (or such other department or officer
as the Agent shall from time to time specify for this purpose).

 

39.3   In the case of communications sent by telefax, a hard copy of each such
communication must be delivered to the recipient's address not later than two
business days following the day on which such telefax was sent.

 
 

40.   ECONOMIC AND MONETARY UNION

 

40.1   If the United Kingdom becomes a Participating Member State and as a
result the Bank of England recognises more than one currency or currency unit as
the lawful currency of the United Kingdom:

 

40.1.1   the Borrower shall be entitled to pay or repay any such amount payable
hereunder either in the euro unit or in Sterling;

 

40.1.2   if any Advance made (or to be made) on or after the date on which the
United Kingdom becomes a Participating Member State would, but for this
provision, be capable of being made either in euro or in Sterling, such Advance
shall be made in euro;

 

40.1.3   (unless prohibited by law) any translation from a currency or currency
unit to another shall be at the official fixed rate of exchange recognised by
the Bank of England for conversion, rounded up or down by the Agent, after
consultation with the Borrower; and

 

40.1.4   this Agreement shall be subject to such changes of construction or
interpretation as the Agent and the Borrower may from time to time agree to be
necessary to reflect the changeover to the euro in the United Kingdom.

 
 

41.   LAW

 
This Agreement shall be governed by, and shall be construed in accordance with,
English law.
 
 

42.   JURISDICTION

 

42.1   Each of the parties hereto irrevocably agrees for the benefit of each of
the Agent, the Arrangers and the Banks that the courts of England shall have
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and,
for such purposes, irrevocably submits to the jurisdiction of such courts.

 

42.2   Each Obligor irrevocably waives any objection which it might now or
hereafter have to the courts referred to in Clause 42.1 being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Agreement and agrees
not to claim that any such court is not a convenient or appropriate forum.

 

42.3   The submission to the jurisdiction of the courts referred to in
Clause 42.1 shall not (and shall not be construed so as to) limit the right of
the Agent, the Arrangers and the Banks or any of them to take proceedings
against either Obligor in any other court of competent jurisdiction nor shall
the taking of proceedings in any one or more jurisdictions preclude the taking
of proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by applicable law.

 

42.4   The Guarantor agrees that the documents which start any proceedings in
the courts of England and any other documents required to be served in relation
to those proceedings may be served on it by being delivered to MBNA Europe Bank
Limited at Chester Business Park, Chester CH4 9FB or its registered office.

 

42.5   If the appointment of the Borrower in Clause 42.4 ceases to be effective,
the Guarantor shall immediately appoint another person in England to accept
service of process on its behalf in England. If the Guarantor fails to do so
(and such failure continues for a period of not less than ten days), the Agent
shall be entitled to appoint such a person by notice to the Guarantor. Nothing
contained herein shall restrict the right to serve process in any other manner
allowed by law.

 

42.6   The Borrower accepts its appointment as service of process agent set out
in Clause 42.4.

 
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.
 

SCHEDULE 1  

 



       

--------------------------------------------------------------------------------

 



The Original Banks
 
Bank
 
Commitment (£)
 
JPMorgan Chase Bank
 
43,000,000
 
Lloyds TSB Bank plc
 
43,000,000
 
Bank of America, N.A.
 
26,000,000
 
Dresdner Bank AG New York Branch and Grand Cayman Branch
 
26,000,000
 
HSBC Bank plc
 
26,000,000
 
The Royal Bank of Scotland plc
 
26,000,000
 
Societe Generale
 
26,000,000
 
WestLB AG, London Branch
 
26,000,000
 
ABN AMRO Bank N.V.
 
18,000,000
 
Banca Intesa SpA, London Branch
 
18,000,000
 
Barclays Bank PLC
 
18,000,000
 
BNP Paribas London Branch
 
18,000,000
 
Deutsche Bank AG London
 
18,000,000
 
DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main, London
Branch
 
18,000,000
 
 
£350,000,000
 



 


 

SCHEDULE 2  

 



       

--------------------------------------------------------------------------------

 



form of transfer certificate
 
To:    Lloyds TSB Bank plc
 


 
TRANSFER CERTIFICATE
 


 
relating to the agreement (as from time to time amended, varied, novated or
supplemented, the "Facility Agreement") dated [                    ] whereby a
£350,000,000 multicurrency revolving credit facility was made available to MBNA
Europe Bank Limited as borrower by a group of banks on whose behalf Lloyds TSB
Bank plc acted as agent in connection therewith.
 

1.   Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms Bank and Transferee are
defined in the schedule hereto.

 

2.   The Bank (i) confirms that the details in the schedule hereto under the
heading "Bank's Commitment" or "Advance(s)" accurately summarises its Commitment
and/or, as the case may be, its participation in Advances and/or as the case may
be, the Term and Repayment Date of, one or more existing Advances and (ii)
requests the Transferee to accept and procure the transfer to the Transferee of
the portion specified in the schedule hereto of, as the case may be, its
Commitment and/or its participation in such Advance(s) by counter-signing and
delivering this Transfer Certificate to the Agent at its address for the service
of notices specified in the Facility Agreement.

 

3.   The Transferee hereby requests the Agent to accept this Transfer
Certificate as being delivered to the Agent pursuant to and for the purposes of
Clause 32.3 of the Facility Agreement so as to take effect in accordance with
the terms thereof on the Transfer Date or on such later date as may be
determined in accordance with the terms thereof.

 

4.   The Transferee confirms that it has received a copy of the Facility
Agreement together with such other information as it has required in connection
with this transaction and that it has not relied and will not hereafter rely on
the Bank to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Bank to assess or
keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Obligors.

 

5.   The Transferee hereby undertakes with the Bank and each of the other
parties to the Facility Agreement that it will perform in accordance with their
terms all those obligations which by the terms of the Facility Agreement will be
assumed by it after delivery of this Transfer Certificate to the Agent and
satisfaction of the conditions (if any) subject to which this Transfer
Certificate is expressed to take effect.

 

6.   The Bank makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of the Facility Agreement or any document relating thereto and
assumes no responsibility for the financial condition of the Obligors or for the
performance and observance by the Obligors of any of their respective
obligations under the Facility Agreement or any document relating thereto and
any and all such conditions and warranties, whether express or implied by law or
otherwise, are hereby excluded.

 

7.   The Bank hereby gives notice that nothing herein or in the Facility
Agreement (or any document relating thereto) shall oblige the Bank to (i) accept
a re-transfer from the Transferee of the whole or any part of its rights,
benefits and/or obligations under the Facility Agreement transferred pursuant
hereto or (ii) support any losses directly or indirectly sustained or incurred
by the Transferee for any reason whatsoever including, without limitation, the
non-performance by either Obligor or any other party to the Facility Agreement
(or any document relating thereto) of its obligations under any such document.
The Transferee hereby acknowledges the absence of any such obligation as is
referred to in (i) or (ii) above.

 

8.   This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with English law.

 


 
THE SCHEDULE
 
1.    Bank:
 
2.    Transferee:
 
3.    Transfer Date:
 
4.    Commitment:
 
Bank's Commitment:    Portion Transferred:
 


 
5.    Advance(s):
 
Amount of Bank's Participation:
 
Term and Repayment Date:
 
Portion Transferred:
 
     



 
[Transferor Bank]            [Transferee Bank]
 
By:                    By:
 
Date:                    Date:
 


 
Administrative Details of Transferee
 
Address:
 
Contact Name:
 
Account for Payments
in Sterling:
 
Telefax:
 
Telephone:
 
E-mail:
 


 
Credit Contracts of Transferee
 
Address:
 
Contact Name:
 
Telefax:
 
Telephone:
 
E-mail:
 


 


 
Lloyds TSB Bank plc
 
By:   
 
Date:
 

SCHEDULE 3  

 



       

--------------------------------------------------------------------------------

 



conditions precedent
 

1.   In relation to the Borrower:

 

(pp)   A copy, certified a true and up-to-date copy by a duly authorised officer
of the Borrower, of its constitutional documents (including, for the avoidance
of doubt, its certificate of incorporation);

 

(qq)   A copy, certified a true copy by a duly authorised officer of the
Borrower, of extracts of resolutions of the executive committee of the Borrower
approving the terms and conditions, and the execution and delivery, of this
Agreement and authorising a named person or persons to sign this Agreement and
any documents to be delivered by the Borrower pursuant thereto (or such other
evidence of authority as the Agent shall reasonably require);

 

(rr)   A copy, certified a true copy by a duly authorised officer of the
Borrower, of extracts of resolutions of the board of directors of the Borrower
authorising the executive committee of the Borrower to approve the matters in
paragraph 1(b) above;

 

(ss)   A certificate of a duly authorised officer of the Borrower setting out
the names and specimen signatures of the person or persons authorised to sign,
on behalf of the Borrower, this Agreement and any documents to be delivered by
the Borrower pursuant hereto; and

 

(tt)   A certificate of a duly authorised officer of the Borrower certifying
that each copy document specified in this Schedule is correct, complete and in
full force and effect as at a date no earlier than the date of this Agreement.

 

2.   An opinion of Allen & Overy LLP, solicitors to the Agent, in substantially
the form distributed to the Banks prior to the execution hereof.

 

3.   An opinion of internal counsel to the Guarantor, in substantially the form
distributed to the Banks prior to the execution hereof.

 

4.   Payment of the fees referred to in Clause 27 (Fees) to the extent then due.

 

5.   The Agent's "Standard Payment Instructions", duly completed.

 

6.   A copy of an irrevocable notice of cancellation from the Borrower to the
Agent under the Existing Facility dated at a date no later than the date of this
Agreement.

 

7.   A copy of any other authorisation or other document, opinion or assurance
which the Agent has notified the Borrower is necessary or desirable in
connection with the entry into and performance of, and transactions contemplated
by, this Agreement or for the validity and enforceability of this Agreement.

 

8.   A certificate of a duly authorised officer of the Borrower confirming that
utilisation by the Borrowers of the Total Commitments in full will not breach
any limit binding on the Borrower or the Guarantor.

 

9.   In relation to the Guarantor:

 
(a)     A copy, certified a true and up-to-date copy by a duly authorised
officer of the Guarantor, of its constitutional documents (including, for the
avoidance of doubt, its articles of association);
 
(b)     A copy, certified a true copy by a duly authorised officer of the
Guarantor, of the Charter of the Finance and Loan Committee of the Guarantor;
and
 
(c)     A certificate of a duly authorised officer of the Guarantor confirming
the authorisation by the Finance and Loan Committee of the Guarantor of the
execution, delivery and performance of this Agreement and setting out the names
and specimen signatures of the person or persons authorised to sign, on behalf
of the Guarantor, this Agreement.
 

SCHEDULE 4  

 



       

--------------------------------------------------------------------------------

 



Utilisation Request
 
From:    MBNA Europe Bank Limited
 
To:     Lloyds TSB Bank plc
 
Dated:
 
Dear Sirs,
 

10.   We refer to the agreement (as from time to time amended, varied, novated
or supplemented, the "Facility Agreement") dated [                    ] and made
between, inter alia, MBNA Europe Bank Limited as borrower, Lloyds TSB Bank plc
as agent and the financial institutions named therein as banks. Terms defined in
the Facility Agreement shall have the same meaning in this notice.

 

11.   We hereby give you notice that, pursuant to the Facility Agreement and
upon the terms and subject to the conditions contained therein, we wish an
Advance to be made to us as follows:

 

(iv)   Currency:

 

(v)   Utilisation Date:

 

(vi)   Term:

 

(vii)   Amount

 

[12.   If it is not possible, pursuant to Clause 6.2 of the Facility Agreement,
for the Advance to be made in the currency specified, we would wish the Advance
to be denominated in [specify Committed Currency].]

 
[3./4.]    We confirm that, at the date hereof, the representations set out in
Clauses 16.1 and 16.2 of the Facility Agreement are true and no Default has
occurred.
 
[4./5.]    [The proceeds of this drawdown should be credited to [insert account
details].]*
 
Yours faithfully
 


 
.............................
for and on behalf of
MBNA Europe Bank Limited

SCHEDULE 5  

 



       

--------------------------------------------------------------------------------

 



Mandatory Cost
 

13.   The Mandatory Cost is an addition to the interest rate to compensate Banks
for the cost of compliance with the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions).

 

14.   On the first day of each Term (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost
Rate"), in accordance with the paragraphs set out below. The Mandatory Cost will
be calculated by the Agent as the average of the Reference Banks' Additional
Cost Rates and will be expressed as a percentage rate per annum.

 

15.   The Additional Cost Rate for any Reference Bank will be calculated by that
Reference Bank as if it was a bank lending from a Facility Office in the United
Kingdom as follows:

 

(a)   in relation to a Sterling Advance:

 
per cent. per annum
 

(b)   in relation to an Advance in any currency other than Sterling:

 
per cent. per annum.
 
Where:
 
A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Reference Bank is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
 
B    is the percentage rate of interest (excluding the Margin and the Mandatory
Cost) payable for the relevant Term on the Advance.
 
C    is the percentage (if any) of Eligible Liabilities which that Reference
Bank is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.
 
D    is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.
 
E    is the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the fees rules of the Financial Services
Authority (calculated by that Reference Bank as being the average of the fee
tariffs applicable to that Reference Bank for that financial year) and expressed
in pounds per £1,000,000 of the tariff base of that Reference Bank.
 

16.   For the purposes of this Schedule:

 

(a)   "Eligible Liabilities" and "Special Deposits" have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

(b)   "fees rules" means the then current rules on periodic fees in the
Supervision Manual of the FSA Handbook or any other law or regulation as may
then be in force for the payment of fees for the acceptance of deposits;

 

(c)   "fee tariffs" means the fee tariffs specified in the fees rules under
fee-block Category A1 (Deposit acceptors) (ignoring any minimum fee or zero
rated required pursuant to the fees rules but applying any applicable discount
rate);

 

(d)   "Reference Banks" has the meaning given to it in paragraph (a) of the
definition of "Reference Banks" in this Agreement; and

 

(e)   "tariff base" has the meaning given to it in, and will be calculated in
accordance with, the fees rules.

 

17.   In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 per cent. will be included in the formula as
5 and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

18.   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Bank shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

19.   The Agent may from time to time, after consultation with the Borrower and
the Banks, determine and notify to all parties hereto any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 



       

--------------------------------------------------------------------------------

 



SIGNATURES
 


The Borrower


MBNA EUROPE BANK LIMITED


By:   


Address:    Chester Business Park
Chester CH4 9FB


Telex:    617500 MBNA G
Telefax:    +44 1244 672044
Attention:    Company Secretary




The Guarantor


MBNA AMERICA BANK, N.A.


By:   


Address:    1100 North King Street
Wilmington
Delaware 19884 - 0314


Telefax:    +1 302 432 6430
Attention    Treasurer




The Arrangers


J.P. MORGAN PLC


By:   


LLOYDS TSB BANK plc


By:   


The Agent


LLOYDS TSB BANK plc


By:   


Address:     Lloyds TSB Bank plc
Loans Administration Department
25 Gresham Street
London EC2 7HN
Telefax:     020 7661 4677
Attention:     Loans Administration




The Original Banks


JPMORGAN CHASE BANK
 
By:
 


 
LLOYDS TSB BANK plc
 
By:
 


 
BANK OF AMERICA, N.A.
 
By:
 


 
DRESDNER BANK AG NEW YORK BRANCH AND GRAND CAYMAN BRANCH
 
By:
 


 
HSBC BANK plc
 
By:
 


 
THE ROYAL BANK OF SCOTLAND plc
 
By:
 


 
SOCIETE GENERALE
 
By:
 


 
WESTLB AG, LONDON BRANCH
 
By:
 


 
ABN AMRO BANK N.V.
 
By:
 


 
BANCA INTESA SpA, LONDON BRANCH
 
By:
 


 
BARCLAYS BANK PLC
 
By:
 


 
BNP PARIBAS, LONDON BRANCH
 
By:
 


 
DEUTSCHE BANK AG LONDON
 
By:
 


 
DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, LONDON
BRANCH
 
By:
 


 


 


 


 





--------------------------------------------------------------------------------